ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2009-02-03_JUD_01_ME_00_FR.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


 DE
  u LIMITATION MARITIME
      EN MER NOIRE
      (ROUMANIE c. UKRAINE)


     ARRE
        | T DU 3 FE
                  u VRIER 2009




          2009
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


 MARITIME DELIMITATION
   IN THE BLACK SEA
      (ROMANIA v. UKRAINE)


   JUDGMENT OF 3 FEBRUARY 2009

                    Mode officiel de citation :
   Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                 arrêt, C.I.J. Recueil 2009, p. 61




                        Official citation :
 Maritime Delimitation in the Black Sea (Romania v. Ukraine),
             Judgment, I.C.J. Reports 2009, p. 61




                                        Sales number
SN 0074-4441
BN 978-92-1-071059-6
                                        No de vente :   950

                          3 FE
                             u VRIER 2009

                              ARRE
                                 |T




DE
 u LIMITATION MARITIME
     EN MER NOIRE
(ROUMANIE c. UKRAINE)




MARITIME DELIMITATION
  IN THE BLACK SEA
 (ROMANIA v. UKRAINE)




                        3 FEBRUARY 2009

                          JUDGMENT

                         TABLE DES MATIÈRES
                                                                   Paragraphes

 1. QUALITÉS                                                              1-13
 2. CADRE GÉOGRAPHIQUE GÉNÉRAL                                           14-16
 3. QUESTIONS JURIDIQUES PRÉLIMINAIRES                                   17-42
    3.1. Objet du différend                                              17-19
    3.2. La compétence de la Cour et son étendue                         20-30
    3.3. Le droit applicable                                             31-42
 4. LA DÉLIMITATION MARITIME EXISTANT ENTRE LES PARTIES (EFFET DES
    PROCÈS-VERBAUX DE 1949, 1963 ET 1974, AINSI QUE DES TRAITÉS
    CONCLUS PAR LA ROUMANIE EN 1949 ET 1961 AVEC L’UNION SOVIÉ-
    TIQUE ET EN 2003 AVEC L’UKRAINE)                                     43-76
 5. LES CÔTES PERTINENTES                                               77-105
    5.1. La côte pertinente roumaine                                     80-88
    5.2. La côte pertinente ukrainienne                                 89-105
 6. LA ZONE MARITIME PERTINENTE                                        106-114
 7. LA MÉTHODE DE DÉLIMITATION                                         115-122
 8. ETABLISSEMENT DE LA LIGNE D’ÉQUIDISTANCE PROVISOIRE                123-154
    8.1. Choix des points de base                                      123-149
    8.2. Construction de la ligne d’équidistance provisoire            150-154
 9. LES CIRCONSTANCES PERTINENTES                                      155-204
    9.1. La disproportion entre les longueurs des côtes                 158-168
    9.2. Le caractère fermé de la mer Noire et les délimitations déjà
         effectuées dans la région                                      169-178
    9.3. La présence de l’île des Serpents dans la zone de délimitation 179-188
    9.4. La conduite des Parties (concessions pétrolières et gazières,
         activités de pêche et patrouilles navales)                     189-198
    9.5. Eventuel effet d’amputation                                    199-201
    9.6. Les considérations des Parties tenant à la sécurité            202-204
10. LA LIGNE DE DÉLIMITATION                                           205-209
11. VÉRIFICATION DE L’ABSENCE DE DISPROPORTION                         210-216
12. LA FRONTIÈRE MARITIME DÉLIMITANT LE PLATEAU CONTINENTAL ET LES
    ZONES ÉCONOMIQUES EXCLUSIVES                                       217-218
13. DISPOSITIF                                                             219




4

                COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2009

                                  3 février 2009


                 DE
                  u LIMITATION MARITIME
                      EN MER NOIRE
                        (ROUMANIE c. UKRAINE)




                                    ARRÊT

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ; MM. RAN-
           JEVA, SHI, KOROMA, BUERGENTHAL, OWADA, TOMKA, ABRAHAM,
           KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, juges ; MM. COT,
           OXMAN, juges ad hoc ; M. COUVREUR, greffier.


    En l’affaire relative à la délimitation maritime en mer Noire,
    entre
a Roumanie,
eprésentée par
  S. Exc. M. Bogdan Aurescu, directeur général au ministère des affaires étran-
     gères de la Roumanie, chargé de cours à la faculté de droit de l’Université
     de Bucarest, président de la section roumaine de l’Association de droit
     international, membre de la Cour permanente d’arbitrage,
  comme agent, conseil et avocat ;
  M. Cosmin Dinescu, directeur général des affaires juridiques du ministère des
     affaires étrangères de la Roumanie,
  comme coagent, conseil et avocat ;
  S. Exc. M. Călin Fabian, ambassadeur de Roumanie auprès du Royaume des
     Pays-Bas,
  comme coagent ;
  M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-

5

      versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
      de droit international, avocat,
    M. Vaughan Lowe, Q.C., professeur de droit international à l’Université
      d’Oxford, titulaire de la chaire Chichele, membre du barreau d’Angleterre,
      membre associé de l’Institut de droit international,
    M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre-La
      Défense, membre et ancien président de la Commission du droit interna-
      tional, membre associé de l’Institut de droit international,
    comme conseils principaux et avocats ;
    M. Daniel Müller, chercheur au Centre de droit international de Nanterre
      (CEDIN), Université de Paris Ouest, Nanterre-La Défense,
    M. Simon Olleson, membre du barreau d’Angleterre,
    comme conseils et avocats ;
    M. Gicu Boroşi, directeur général de l’agence nationale des ressources mi-
      nières,
    M. Mihai German, directeur général adjoint de l’agence nationale des
      ressources minières, membre de la Commission des limites du plateau
      continental des Nations Unies,
    M. Eugen Laurian, contre-amiral (e.r.),
    M. Octavian Buzatu, capitaine de corvette (e.r.),
    M. Ovidiu Neghiu, capitaine, ministère roumain de la défense,
    comme experts techniques et cartographes ;
    M. Liviu Dumitru, chef de l’unité frontières et délimitation maritime du minis-
      tère roumain des affaires étrangères,
    Mme Irina Niţă, deuxième secrétaire, conseiller juridique à l’ambassade de
      Roumanie au Royaume des Pays-Bas,
    Mme Catrinel Brumar, troisième secrétaire, unité frontières et délimitation
      maritime du ministère roumain des affaires étrangères,
    Mme Mirela Pascaru, troisième secrétaire, unité frontières et délimitation
      maritime du ministère roumain des affaires étrangères,
    Mme Ioana Preda, troisième secrétaire, unité frontières et délimitation mari-
      time du ministère roumain des affaires étrangères,
    Mme Olivia Horvath, responsable du département des relations diplomati-
      ques du ministère roumain des affaires étrangères,
    comme conseillers,
    et
’Ukraine,
eprésentée par
  S. Exc. M. Volodymyr A. Vassylenko, conseiller du ministre des affaires
     étrangères de l’Ukraine, ambassadeur extraordinaire et plénipotentiaire
     d’Ukraine, professeur de droit international à l’Académie Mohyla (Uni-
     versité nationale de Kiev),
  comme agent ;
  S. Exc. M. Oleksandr M. Kupchyshyn, ambassadeur extraordinaire et pléni-
     potentiaire d’Ukraine, vice-ministre des affaires étrangères de l’Ukraine,
  M. Volodymyr G. Krokhmal, directeur du département des affaires juridi-
     ques et des traités du ministère des affaires étrangères de l’Ukraine,
  comme coagents ;

6

    M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du bar-
       reau de New York, cabinet Eversheds LLP, Paris,
    M. Jean-Pierre Quéneudec, professeur émérite de droit international de
       l’Université de Paris I (Panthéon-Sorbonne),
    sir Michael Wood, K.C.M.G., membre du barreau d’Angleterre, membre de
       la Commission du droit international,
    Mme Loretta Malintoppi, avocat à la cour d’appel de Paris, membre du bar-
       reau de Rome, cabinet Eversheds LLP, Paris,
    comme conseils et avocats ;
    S. Exc. M. Vasyl G. Korzachenko, ambassadeur extraordinaire et pléni-
       potentiaire d’Ukraine auprès du Royaume des Pays-Bas,
    M. Nick Minogue, Solicitor à la Cour suprême d’Angleterre et du pays de
       Galles,
    M. Oleksii V. Ivaschenko, directeur par intérim de la division du droit inter-
       national, département des affaires juridiques et des traités du ministère des
       affaires étrangères de l’Ukraine,
    M. Maxime O. Kononenko, premier secrétaire à l’ambassade d’Ukraine en
       France,
    Mme Mariana O. Betsa, deuxième secrétaire à l’ambassade d’Ukraine au
       Royaume des Pays-Bas,
    comme conseillers juridiques ;
    M. Robin Cleverly, M.A., D. Phil., C. Geol., F.G.S., consultant en droit de
       la mer, Admiralty Consultancy Services,
    M. Borys D. Tregubov, général de division, assistant du chef du service de
       protection des frontières d’Etat de l’Ukraine,
    comme conseillers techniques,
    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
   1. Le 16 septembre 2004, la Roumanie a déposé au Greffe de la Cour une
 equête introductive d’instance, datée du 13 septembre 2004, contre l’Ukraine,
concernant la délimitation du plateau continental et des zones économiques
exclusives de la Roumanie et de l’Ukraine dans la mer Noire.
   Dans sa requête, la Roumanie invoque comme fondement de la compétence
de la Cour les dispositions de l’alinéa h) du paragraphe 4 de l’accord addi-
 ionnel résultant de l’échange de lettres du 2 juin 1997 entre les ministres des
affaires étrangères de la Roumanie et de l’Ukraine. Cet accord additionnel
a été conclu conformément à l’article 2 du traité de bon voisinage et de coopé-
 ation entre la Roumanie et l’Ukraine, signé le 2 juin 1997 (ci-après le « traité
de bon voisinage et de coopération »). Les deux instruments sont entrés en
vigueur le 22 octobre 1997.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
 mmédiatement communiqué une copie certifiée conforme de la requête au
Gouvernement de l’Ukraine ; en application du paragraphe 3 du même article,
 l en a également informé tous les Etats admis à ester devant la Cour.
   3. Suivant les instructions données par la Cour en vertu de l’article 43 de son
Règlement, le greffier a adressé les notifications prévues au paragraphe 1 de

7

 ’article 63 du Statut de la Cour aux Etats parties à la convention des
Nations Unies sur le droit de la mer du 10 décembre 1982. Le greffier a en outre
adressé la notification prévue au paragraphe 2 de l’article 43 du Règlement, tel
qu’adopté le 29 septembre 2005, à la Communauté européenne, qui est aussi
partie à ladite convention, en demandant à cette organisation de lui faire savoir
 i elle entendait présenter des observations en vertu de la disposition précitée.
En réponse, la Communauté européenne a fait savoir au greffier qu’elle n’avait
pas l’intention de présenter des observations en l’espèce.
   4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
 icle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
 ’affaire. La Roumanie a désigné M. Jean-Pierre Cot et l’Ukraine M. Bernard
H. Oxman.
   5. Par ordonnance en date du 19 novembre 2004, la Cour a fixé au
19 août 2005 et au 19 mai 2006, respectivement, les dates d’expiration des délais
pour le dépôt du mémoire de la Roumanie et du contre-mémoire de l’Ukraine ;
ces pièces ont été dûment déposées dans les délais ainsi prescrits.
   6. Par ordonnance en date du 30 juin 2006, la Cour a autorisé la présenta-
 ion d’une réplique par la Roumanie et d’une duplique par l’Ukraine, et a fixé
au 22 décembre 2006 et au 15 juin 2007, respectivement, les dates d’expiration
des délais pour le dépôt de ces pièces. La réplique de la Roumanie a été déposée
dans les délais ainsi prescrits. Par ordonnance en date du 8 juin 2007, la Cour,
à la demande de l’Ukraine, a prorogé jusqu’au 6 juillet 2007 la date d’expira-
 ion du délai pour le dépôt de la duplique. L’Ukraine a dûment déposé sa
duplique dans le délai ainsi prorogé.
   7. Par lettre du 23 août 2007, reçue au Greffe le 30 août 2007, l’agent de la
Roumanie a informé la Cour que son gouvernement souhaitait produire un
nouveau document conformément à l’article 56 du Règlement et a fourni des
explications à l’appui de sa demande, à savoir que ce document était nécessaire
« afin de présenter, de la manière la plus complète possible, tant à la Partie
ukrainienne qu’à la Cour, les éléments de preuve matériels » et que le « caractère
 ardif de cette communication » tenait au fait que la carte « n’avait pas été clas-
 ée dans les archives principales relatives à cette question ». Dans sa réponse,
 ’agent de l’Ukraine a informé la Cour que son gouvernement s’opposait à la
production d’un nouveau document par la Roumanie, au motif que celle-ci
n’avait pas « agi conformément à l’Instruction de procédure IX, parce qu’elle
n’avait pas indiqué pour quelles raisons il était, selon elle, nécessaire de déposer
ce nouveau document à ce stade ni expliqué pourquoi elle n’avait pas produit
cette carte à un stade antérieur de l’instance ». Vu l’absence de consentement de
 ’Ukraine, le greffier a, le 10 décembre 2007, conformément aux instructions de
 a Cour, demandé au Gouvernement de la Roumanie d’expliquer plus en détail
 es raisons pour lesquelles le nouveau document devrait être considéré comme
nécessaire. Le Gouvernement de la Roumanie a dûment présenté ses explica-
 ions supplémentaires le 18 décembre 2007. Le 23 janvier 2008, les Parties ont
été informées que la Cour, après avoir examiné leurs vues respectives, avait
décidé, conformément au paragraphe 2 de l’article 56 de son Règlement,
d’autoriser le Gouvernement de la Roumanie à produire le nouveau document
en question.
   8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après s’être renseignée auprès des Parties, que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.

8

 9. Des audiences publiques ont été tenues du 2 septembre au 19 sep-
embre 2008, au cours desquelles ont été entendus en leurs plaidoiries et
éponses :
Pour la Roumanie : S. Exc. M. Bogdan Aurescu,
                   M. Alain Pellet,
                   M. Cosmin Dinescu,
                   M. James Crawford,
                   M. Vaughan Lowe,
                   M. Daniel Müller,
                   M. Simon Olleson.
Pour l’Ukraine :   S. Exc. M. Volodymyr A. Vassylenko,
                   M. Rodman R. Bundy,
                   sir Michael Wood,
                   M. Jean-Pierre Quéneudec,
                   Mme Loretta Malintoppi.
   10. A l’audience, un juge a posé aux Parties des questions, auxquelles celles-
ci ont répondu par oral, conformément au paragraphe 4 de l’article 61 du
Règlement.

                                          *
    11. Dans la requête, la demande ci-après a été formulée par la Roumanie :
        « Tout en se réservant le droit de compléter, amender ou modifier la pré-
      sente requête au cours de l’instance, la Roumanie prie la Cour de tracer
      conformément au droit international et, tout spécialement, aux critères
      énoncés à l’article 4 de l’accord additionnel, une frontière maritime unique
      entre le plateau continental et les zones économiques exclusives des deux
      Etats en mer Noire. »
  12. Au cours de la procédure écrite, les conclusions suivantes ont été présen-
ées par les Parties :
Au nom du Gouvernement de la Roumanie,
dans le mémoire :
         « Pour les raisons exposées ci-dessus, le Gouvernement de la Roumanie
      prie respectueusement la Cour de tracer comme suit une frontière maritime
      unique délimitant le plateau continental et les zones économiques exclu-
      sives de la Roumanie et de l’Ukraine en mer Noire :
      — à partir du point F, situé par 45° 05′ 21″ de latitude nord et 30° 02′ 27″ de
           longitude est, le long d’un arc de 12 milles marins de rayon entourant
           l’île des Serpents jusqu’au point X, situé par 45° 14′ 20″ de latitude
           nord et 30° 29′ 12″ de longitude est,
      — à partir du point X, en ligne droite jusqu’au point Y, situé par
           45° 11′ 59″ de latitude nord et 30° 49′ 16″ de longitude est,
      — puis, le long de la ligne d’équidistance entre les côtes adjacentes de la
           Roumanie et de l’Ukraine, du point Y au point T, situé par 45° 09′ 45″
           de latitude nord et 31° 08′ 40″ de longitude est,
      — et, enfin, le long de la ligne médiane entre les côtes de la Roumanie
           et de l’Ukraine qui se font face, du point T au point Z, situé par
           43° 26′ 50″ de latitude nord et 31° 20′ 10″ de longitude est. »

9

dans la réplique :
       « Pour les raisons exposées dans son mémoire ainsi que dans la présente
     réplique, la Roumanie prie respectueusement la Cour de tracer comme suit
     une frontière maritime unique délimitant les espaces maritimes de la Rou-
     manie et de l’Ukraine en mer Noire :
     a) à partir du point F, situé par 45° 05′ 21″ de latitude nord et 30° 02′ 27″ de
         longitude est, le long d’un arc de 12 milles marins de rayon entourant
         l’île des Serpents jusqu’au point X, situé par 45° 14′ 20″ de latitude
         nord et 30° 29′ 12″ de longitude est,
     b) à partir du point X, en ligne droite jusqu’au point Y, situé par
         45° 11′ 59″ de latitude nord et 30° 49′ 16″ de longitude est,
     c) puis, le long de la ligne d’équidistance entre les côtes adjacentes de la
         Roumanie et de l’Ukraine, du point Y au point T, situé par 45° 09′ 45″
         de latitude nord et 31° 08′ 40″ de longitude est,
     d) et, enfin, le long de la ligne médiane entre les côtes de la Roumanie
         et de l’Ukraine qui se font face, du point T au point Z, situé par
         43° 26′ 50″ de latitude nord et 31° 20′ 10″ de longitude est. »
Au nom du Gouvernement de l’Ukraine,
dans le contre-mémoire et dans la duplique :
        « A la lumière des faits et des principes juridiques exposés dans [le
     contre-mémoire et la duplique de l’Ukraine], et rejetant les prétentions
     contraires de la Roumanie, l’Ukraine prie respectueusement la Cour de
     dire et juger que la délimitation du plateau continental et des zones éco-
     nomiques exclusives entre les Parties est la ligne de délimitation suivante,
     définie par rapport au datum de Pulkovo (c’est-à-dire par rapport à l’ellip-
     soïde de Krasovsky) :
        A partir du point défini à l’article premier du traité de 2003, ayant pour
     coordonnées 45º 05′ 21″ de latitude nord et 30º 02′ 27″ de longitude est, la
     ligne de délimitation s’étend, dans la direction sud-est, jusqu’au point 2,
     situé par 44º 54′ 00″ de latitude nord et 30º 06′ 00″ de longitude est, et de là
     jusqu’au point 3, situé par 43º 20′ 37″ de latitude nord et 31º 05′ 39″ de
     longitude est, et continue ensuite le long du même azimut, jusqu’à ce que la
     frontière atteigne un point où les droits d’Etats tiers sont susceptibles
     d’entrer en jeu. »
  13. Au cours de la procédure orale, les conclusions ci-après ont été présen-
ées par les Parties :
Au nom du Gouvernement de la Roumanie,
à l’audience du 16 septembre 2008 :
        « La Roumanie prie respectueusement la Cour de tracer une frontière
     maritime unique délimitant les espaces maritimes de la Roumanie et de
     l’Ukraine en mer Noire comme suit :
     a) à partir du point F, situé par 45° 05′ 21″ de latitude nord et 30° 02′ 27″ de
          longitude est, le long de l’arc de 12 milles marins de rayon entourant
          l’île des Serpents jusqu’au point X, situé par 45° 14′ 20″ de latitude
          nord et 30° 29′ 12″ de longitude est,
     b) à partir du point X, en ligne droite jusqu’au point Y, situé par
          45° 11′ 59″ de latitude nord et 30° 49′ 16″ de longitude est,
     c) puis, le long de la ligne d’équidistance entre les côtes adjacentes perti-

10

          nentes de la Roumanie et de l’Ukraine, du point Y au point T, situé
          par 45° 09′ 45″ de latitude nord et 31° 08′ 40″ de longitude est, en pas-
          sant par le point D, situé par 45° 12′ 10″ de latitude nord et 30° 59′ 46″
          de longitude est,
       d) et, enfin, le long de la ligne médiane entre les côtes pertinentes de la
          Roumanie et de l’Ukraine qui se font face, du point T au point Z, situé
          par 43° 26′ 50″ de latitude nord et 31° 20′ 10″ de longitude est, en pas-
          sant par les points respectivement situés par 44° 35′ 00″ de latitude
          nord et 31° 13′ 43″ de longitude est et par 44° 04′ 05″ de latitude nord et
          31° 24′ 40″ de longitude est. » 1
Au nom du Gouvernement de l’Ukraine,
à l’audience du 19 septembre 2008 :
          « Pour les motifs exposés dans ses écritures et plaidoiries, l’Ukraine prie
       la Cour de dire et juger que la ligne délimitant le plateau continental et les
       zones économiques exclusives relevant respectivement de la Roumanie et
       de l’Ukraine suit le tracé ci-après :
       a) à partir du point défini à l’article premier du traité de 2003 conclu
            entre l’Ukraine et la Roumanie sur le régime de la frontière d’Etat
            entre les deux pays (le point 1), situé par 45° 05′ 21″ de latitude nord et
            30° 02′ 27″ de longitude est, suivant une ligne droite jusqu’au point 2,
            situé par 44° 54′ 00″ de latitude nord et 30° 06′ 00″ de longitude est ;
            puis
       b) à partir du point 2, le long d’un azimut de 156° jusqu’au point 3, situé
            par 43° 20′ 37″ de latitude nord et 31° 05′ 39″ de longitude est ; et le
            long du même azimut jusqu’à un point où les droits d’Etats tiers sont
            susceptibles d’entrer en jeu.
          Les coordonnées sont exprimées par rapport au datum de Pulkovo
       (c’est-à-dire par rapport à l’ellipsoïde de Krasovsky), et toutes les lignes
       sont des lignes loxodromiques. »1

                                              * * *

                           2. CADRE GÉOGRAPHIQUE GÉNÉRAL

  14. La zone maritime à l’intérieur de laquelle doit être effectuée la déli-
mitation dans la présente affaire se trouve dans la partie nord-ouest de la
mer Noire.
  15. La mer Noire est une mer fermée qui communique avec la mer
Méditerranée par le Bosphore, la mer de Marmara et le détroit des Dar-
danelles. Elle est située entre 40° 56′ et 46° 33′ de latitude nord et entre
27° 27′ et 41° 42′ de longitude est. La péninsule de Crimée s’étend en mer
Noire au sud de l’Ukraine continentale. La mer Noire couvre quelque
432 000 km2 et est composée des mers territoriales et des zones économi-
ques exclusives des Etats qui la bordent.
  16. Dans la partie nord-ouest de la mer Noire, à quelque 20 milles

  1   Voir le croquis no 1 (p. 69), établi à seule fin d’illustration.

11

12

marins à l’est du delta du Danube, se trouve une formation naturelle
appelée île des Serpents. Elle est découverte à marée haute, sa superficie
est d’environ 0,17 km2 et sa circonférence de quelque 2000 m.



                 3. QUESTIONS JURIDIQUES PRÉLIMINAIRES

                          3.1. Objet du différend
   17. Le différend opposant la Roumanie et l’Ukraine porte sur l’éta-
blissement d’une frontière maritime unique délimitant le plateau conti-
nental et les zones économiques exclusives relevant de chacun des deux
Etats en mer Noire.
   18. En concluant, le 2 juin 1997, le traité de bon voisinage et de coopé-
ration, la Roumanie et l’Ukraine étaient également convenues, aux termes
de l’accord additionnel (voir paragraphe 1 ci-dessus), de « négoci[er]
un accord relatif à la délimitation du plateau continental et des zones
économiques exclusives des deux Etats en mer Noire » (accord addition-
nel, par. 4). Les négociations à cet effet devaient commencer « dès que
possible, dans un délai de trois mois à compter de la date d’entrée en
vigueur du traité de bon voisinage et de coopération » (ibid., par. 4,
al. g)). Ce traité est entré en vigueur le 22 octobre 1997. Or, malgré vingt-
quatre cycles de négociations sur la délimitation du plateau continental
et des zones économiques exclusives, tenus entre janvier 1998 et sep-
 embre 2004, et dix cycles réunissant des experts, les Parties ne sont par-
venues à aucun accord en matière de délimitation.
   19. C’est dans ce contexte que la Roumanie a, le 16 septembre 2004,
saisi la Cour en déposant auprès de son Greffe la requête introductive
d’instance en la présente affaire.

              3.2. La compétence de la Cour et son étendue
  20. La Roumanie invoque, pour fonder la compétence de la Cour, le
paragraphe 1 de l’article 36 du Statut et l’alinéa h) du paragraphe 4 de
’accord additionnel, qui se lit ainsi :
        « [S]i ces négociations n’aboutissent pas à la conclusion de l’accord
     susmentionné dans un délai raisonnable, [soit] au plus tard deux ans
     après leur ouverture, le Gouvernement de la Roumanie et le Gou-
     vernement de l’Ukraine sont convenus que le problème de la délimi-
     tation du plateau continental et des zones économiques exclusives
     sera réglé par la Cour internationale de Justice de l’Organisation des
     Nations Unies, à la demande de l’une ou l’autre des parties, à condi-
     tion que le traité relatif au régime de la frontière d’Etat entre la Rou-
     manie et l’Ukraine soit entré en vigueur. Toutefois, la Cour inter-
     nationale de Justice pourra connaître de la demande relative à la
     délimitation du plateau continental et des zones économiques exclu-

13

     sives avant l’entrée en vigueur de ce traité si elle constate que le
     retard de l’entrée en vigueur de celui-ci s’est produit par la faute de
     l’autre partie. »
   21. Il ressort du libellé de la clause compromissoire que deux condi-
 ions doivent être réunies pour que l’une ou l’autre Partie puisse saisir la
Cour. La première est qu’aucun accord de délimitation n’ait été conclu
« dans un délai raisonnable, [soit] au plus tard deux ans » après l’ouver-
 ure des négociations. Or, en six ans de négociations, les Parties ne sont
parvenues à aucun accord (voir paragraphe 18 ci-dessus). La seconde
condition — que le traité relatif au régime de la frontière d’Etat soit entré
en vigueur — est également remplie : le 17 juin 2003 a été signé le traité
relatif au régime de la frontière d’Etat roumano-ukrainienne, à la colla-
boration et à l’assistance mutuelle en matière de frontière (ci-après
dénommé le « traité de 2003 relatif au régime de la frontière d’Etat »),
 equel est entré en vigueur le 27 mai 2004.

   22. Les Parties conviennent que toutes les conditions pour que la Cour
ait compétence étaient réunies au moment du dépôt de la requête et que
 a Cour est donc habilitée à connaître de l’affaire. Elles sont cependant en
désaccord sur l’étendue exacte de la compétence ainsi conférée à la Cour.


                                      *
   23. La question de l’étendue de la compétence de la Cour a été soule-
vée par l’Ukraine dans le cadre de la procédure écrite, en réponse à la
 hèse de la Roumanie selon laquelle « le segment initial de la frontière
séparant la zone économique exclusive et le plateau continental roumains
des eaux territoriales ukrainiennes entourant l’île des Serpents », entre le
« point F » (la Roumanie désigne ainsi le point d’intersection des mers ter-
ritoriales de la Roumanie et de l’Ukraine établi par le traité de 2003 rela-
 if au régime de la frontière d’Etat) et le « point X » (point terminal, selon
 a Roumanie, de la frontière convenue sur l’arc de 12 milles marins de
rayon autour de l’île des Serpents), a été établi dans le cadre d’accords
bilatéraux. De l’avis de la Roumanie, « pour procéder à la délimitation
des zones maritimes de la Roumanie et de l’Ukraine..., il convient » que la
Cour confirme la frontière entre ces deux points, puis s’attache à tracer
 es autres segments de ligne non encore établis par les deux Etats.
   24. L’Ukraine fait valoir que la compétence de la Cour se borne à « la
délimitation des espaces de plateau continental et des zones économiques
exclusives des Parties ». De son point de vue, la Cour n’est pas compé-
 ente pour délimiter d’autres zones maritimes appartenant à l’une ou
 ’autre des Parties, et notamment leurs mers territoriales respectives.
L’Ukraine soutient que « la Cour doit effectuer sa tâche de délimitation à
partir de la limite extérieure des eaux territoriales des deux Etats » et que
 a ligne qu’elle est appelée à tracer « devra délimiter exclusivement les
espaces de plateau continental et les zones économiques exclusives ». Elle

14

affirme que la Cour n’est pas fondée à tracer une ligne séparant la mer
 erritoriale d’un Etat du plateau continental et de la zone économique
exclusive de l’autre. C’est pourquoi, selon l’Ukraine, la Cour n’est pas
compétente
     « pour tracer une ligne de délimitation telle que revendiquée par la
     Roumanie entre les points dits F et X le long d’un arc de 12 milles
     marins de rayon autour de l’île des Serpents, puisque ce segment de
     ligne séparerait la mer territoriale de l’Ukraine d’espaces de plateau
     continental et de zone économique exclusive revendiqués par la Rou-
     manie ».
Elle ajoute que l’accord par lequel les Parties confèrent compétence à la
Cour a
     « pour conséquence que les frontières que la Cour est appelée à éta-
     blir doivent être telles que, à partir du point terminal convenu de la
     frontière de leurs mers territoriales, les Parties possèdent des espaces
     de plateau continental et de zone économique exclusive immédiate-
     ment à l’est et au sud de ce point terminal convenu ».
   L’Ukraine indique toutefois que, selon elle, « cette question de compé-
 ence n’a pas besoin d’être réglée puisque, à partir du point F, la ligne
suit une direction sud-est et délimite les espaces de plateau continental et
 es zones économiques exclusives relevant de chacune des Parties ».

                                     *
  25. La Roumanie soutient quant à elle que les juridictions inter-
nationales
     « ne se considèrent pas incompétentes pour établir les limites mari-
     times séparant le plateau continental (ou la zone économique exclu-
     sive) d’une partie et les autres zones maritimes (y compris la mer
     territoriale) d’une autre partie ».
La Roumanie estime que cette divergence de vues entre les Parties quant
à la compétence de la Cour est de toute manière sans incidence pratique.
Une frontière maritime qui suit l’arc de 12 milles marins de rayon autour
de l’île des Serpents jusqu’au point X ayant déjà été établie par des
accords bilatéraux, la Cour, même si elle n’avait pas compétence pour
délimiter le plateau continental et la zone économique exclusive d’une
Partie par rapport à la mer territoriale de l’autre, devrait néanmoins tenir
compte des accords en vigueur entre la Roumanie et l’Ukraine et de la
 rontière maritime qui en résulte. Ainsi, conclut la Roumanie, la question
de savoir si la Cour est compétente ou non pour établir une délimitation
entre le point F et le point X n’aura pas d’incidence sur l’établissement
d’une nouvelle ligne de délimitation qui, en tout état de cause, commen-
cera au point X.

                                    * *
15

  26. La Cour relève que l’Ukraine ne défend pas l’idée qu’il ne saurait,
par principe, y avoir en droit international de ligne de délimitation sépa-
rant la mer territoriale d’un Etat de la zone économique exclusive et du
plateau continental d’un autre. De fait, la Cour a établi une ligne de cette
nature dans le dernier arrêt qu’elle a rendu en matière de délimitation
maritime (voir Différend territorial et maritime entre le Nicaragua et le
Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), C.I.J.
Recueil 2007 (II), p. 659). L’Ukraine se fonde sur les termes de l’ali-
néa h) du paragraphe 4 de l’accord additionnel, dont, selon elle, il ressort
que « les Parties ne prévoyaient pas que la Cour serait appelée à délimiter
une frontière maritime polyvalente le long de la limite extérieure de [s]a
mer territoriale » autour de l’île des Serpents.
  27. Le libellé de l’alinéa h) du paragraphe 4 de l’accord additionnel
— aux termes duquel « le problème de la délimitation du plateau conti-
nental et des zones économiques exclusives sera réglé par la Cour inter-
nationale de Justice » — ne donne aucune indication sur la question de
savoir si de tels espaces doivent exister de part et d’autre de la ligne de
délimitation, sur toute la longueur de celle-ci. La Cour estime qu’il lui
 aut interpréter l’alinéa h) du paragraphe 4 de l’accord additionnel lui
conférant compétence à la lumière de l’objet et du but de cet accord, ainsi
que de son contexte.
  L’accord en question a été conclu le même jour que le traité de bon
voisinage et de coopération entre la Roumanie et l’Ukraine, lequel pré-
voit, au paragraphe 2 de son article 2 :
        « Les parties contractantes concluront un traité distinct sur le
     régime de la frontière entre les deux Etats et [règleront] le problème
     de la délimitation de leur plateau continental et des zones économi-
     ques exclusives de la mer Noire sur la base des principes et des pro-
     cédures convenus par un échange de lettres entre les ministres des
     affaires étrangères, effectué lors de la signature du présent traité. Les
     accords convenus dans cet échange de lettres entreront en vigueur en
     même temps que le présent traité. »

   28. L’accord additionnel précise la manière dont il convient de donner
effet à l’engagement pris par les deux Parties au paragraphe 2 de l’ar-
 icle 2 du traité de bon voisinage et de coopération précité. Les Parties
 ndiquent notamment, au paragraphe 1 de l’accord additionnel, qu’un
 raité relatif au régime de la frontière entre les deux Etats devra être
conclu « au plus tard deux ans après la date de l’entrée en vigueur du
 raité de bon voisinage et de coopération » ; celle-ci est intervenue le
22 octobre 1997. Au paragraphe 4 de ce même instrument, les Parties pré-
cisent qu’elles devront négocier un accord relatif à la délimitation du pla-
 eau continental et des zones économiques exclusives en mer Noire. La
Cour considère que les Parties entendaient aboutir à un règlement global
de l’ensemble des questions de frontières, tant terrestres que maritimes,
pendantes entre elles. Selon l’interprétation restrictive de l’Ukraine, la

16

Cour, sauf à lui adjuger ses conclusions, ne « [règlera pas] le problème de
a délimitation » entre les deux Etats.

    La Cour note que le traité relatif au régime de la frontière d’Etat a été
conclu le 17 juin 2003, soit près de six ans — au lieu des deux initialement
prévus — après l’entrée en vigueur du traité de bon voisinage et de coo-
pération. Le traité de 2003 relatif au régime de la frontière d’Etat décrit,
en son article premier, la ligne frontière séparant non seulement les ter-
ritoires terrestres des Parties, mais aussi leurs mers territoriales « jusqu’au
point situé par 45° 05′ 21″ de latitude nord et 30° 02′ 27″ de longitude est,
qui est le point de jonction [de la mer territoriale de l’Ukraine entourant
 ’île des Serpents] avec la frontière d’Etat de la Roumanie à la limite exté-
rieure de sa mer territoriale ».
    29. Aucun accord n’a été conclu sur la délimitation du plateau conti-
nental et des zones économiques exclusives en mer Noire. Les Parties
avaient prévu, à l’alinéa h) du paragraphe 4 de l’accord additionnel, que,
dans une telle hypothèse, l’une ou l’autre d’entre elles pourrait soumettre
à la Cour la question de la délimitation. L’arrêt de la Cour viendra ainsi
se substituer à l’accord que les Parties ne sont pas parvenues à conclure
aux fins de délimiter le plateau continental et les zones économiques
exclusives relevant de chacune d’elles, et résoudra toutes les questions de
cet ordre qu’elles n’auront pas réglées.
    30. Ce faisant, la Cour tiendra dûment compte des accords en vigueur
entre les Parties relatifs à la délimitation de leurs mers territoriales respec-
 ives. La Cour n’est pas compétente pour délimiter les mers territoriales
des Parties ; elle l’est en revanche pour délimiter leur plateau continental
respectif et leurs zones économiques exclusives. Contrairement à ce que
 ’Ukraine a avancé, rien ne s’oppose cependant à ce que l’exercice de
cette compétence donne lieu à un segment séparant, d’une part, la zone
économique exclusive et le plateau continental d’un Etat et, d’autre part,
 a limite extérieure de la mer territoriale de l’autre Etat.


                          3.3. Le droit applicable
   31. La Roumanie et l’Ukraine sont toutes deux parties à la convention
des Nations Unies de 1982 sur le droit de la mer (la « CNUDM »). La
Roumanie a déposé son instrument de ratification le 17 décembre 1996, et
 ’Ukraine le 26 juillet 1999.
   Les articles 74 et 83 de la CNUDM ont respectivement trait à la déli-
mitation de la zone économique exclusive et à celle du plateau continen-
 al. Leur libellé est identique, si ce n’est que l’article 74 se rapporte à la
zone économique exclusive et l’article 83 au plateau continental. Ces arti-
cles se lisent comme suit :
        « 1. La délimitation de la zone économique exclusive [du plateau
     continental] entre Etats dont les côtes sont adjacentes ou se font face
     est effectuée par voie d’accord conformément au droit international

17

     tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
     Justice, afin d’aboutir à une solution équitable.
        2. S’ils ne parviennent pas à un accord dans un délai raisonnable,
     les Etats concernés ont recours aux procédures prévues à la par-
     tie XV.
        3. En attendant la conclusion de l’accord visé au paragraphe 1, les
     Etats concernés, dans un esprit de compréhension et de coopération,
     font tout leur possible pour conclure des arrangements provisoires de
     caractère pratique et pour ne pas compromettre ou entraver pendant
     cette période de transition la conclusion de l’accord définitif. Les
     arrangements provisoires sont sans préjudice de la délimitation finale.
        4. Lorsqu’un accord est en vigueur entre les Etats concernés, les
     questions relatives à la délimitation de la zone économique exclusive
     [du plateau continental] sont réglées conformément à cet accord. »

    32. La Roumanie indique que les Parties s’accordent sur le fait que les
procès-verbaux conclus entre l’Union soviétique et elle-même en 1949,
1963 et 1974 constituent des accords juridiquement contraignants pour
 es Parties. Elle soutient que ces accords, qui établissent le segment initial
de la frontière maritime, doivent être pris en considération en tant
qu’accords relatifs à la délimitation au sens du paragraphe 4 des articles
74 et 83 de la CNUDM, et ce au même titre que le traité de 2003 relatif
au régime de la frontière d’Etat, dans lequel la frontière maritime est déli-
mitée jusqu’à la limite extérieure de la mer territoriale, au point où la mer
 erritoriale de la Roumanie rejoint l’arc des 12 milles marins entourant
 ’île des Serpents. En tout état de cause, selon la Roumanie, la question
de savoir si les accords relèvent ou non de cette catégorie est sans consé-
quence : ils sont obligatoires pour les Parties, et il appartient à la Cour
d’en faire application.
    33. La Roumanie avance que les principes reconnus par les Parties
dans l’accord additionnel de 1997 sont applicables tant aux négociations
diplomatiques entre les deux Etats qu’aux fins d’un éventuel règlement du
différend par la Cour. Ces principes sont énumérés comme suit au para-
graphe 4 de l’accord additionnel de 1997 :
     « a) le principe énoncé à l’article 121 de la convention des
          Nations Unies sur le droit de la mer du 10 décembre 1982, tel
          qu’il est appliqué dans la pratique des Etats et la jurisprudence
          internationale ;
       b) le principe de la ligne d’équidistance dans les zones à délimiter
          lorsque les côtes sont adjacentes et le principe de la ligne
          médiane lorsque les côtes se font face ;
       c) le principe de l’équité et la méthode de la proportionnalité, tels
          que ceux-ci sont appliqués dans la pratique des Etats et dans
          les décisions des instances internationales concernant la déli-
          mitation du plateau continental et des zones économiques
          exclusives ;

18

      d) le principe selon lequel ni l’une ni l’autre des parties contrac-
         tantes ne peut contester la souveraineté de l’autre sur une
         quelconque portion de son territoire adjacente à la zone à déli-
         miter ;
      e) le principe selon lequel les circonstances spéciales de la zone à
         délimiter doivent être prises en compte ».
   La Roumanie affirme également que la délimitation doit être effectuée
conformément aux dispositions de la CNUDM.
   34. S’agissant de l’accord additionnel, la Roumanie affirme que, si les
Parties avaient voulu limiter la portée des « principes et procédures »
exposés dans son paragraphe 4, cela aurait été clairement indiqué dans
cet accord. La Roumanie soutient que sa position est étayée par le libellé
du paragraphe 2 de l’article 2 du traité de bon voisinage et de coopéra-
 ion, aux termes duquel les Parties « [règleront] le problème de la délimi-
 ation de leur plateau continental et des zones économiques exclusives en
mer Noire sur la base des principes et des procédures convenus [dans
 ’]échange de lettres [de 1997] ». A propos de cette disposition, la Rouma-
nie relève qu’il n’est pas fait de distinction entre les négociations et les
autres procédures auxquelles les Parties pourraient avoir recours pour
résoudre le problème de la délimitation.

   35. La Roumanie soutient que le traité de bon voisinage et de coopéra-
 ion et l’accord additionnel consacrent un engagement juridique entre
 ’Ukraine et elle-même, aux termes duquel elle aurait formellement
confirmé l’appartenance de l’île des Serpents à l’Ukraine, laquelle aurait
en contrepartie accepté les principes de délimitation exposés dans l’accord
additionnel pour aboutir à une solution équitable en la matière. En par-
 iculier, l’Ukraine aurait reconnu l’applicabilité du paragraphe 3 de l’ar-
 icle 121 de la CNUDM aux fins de la délimitation du plateau continental
et des zones économiques exclusives, tel qu’interprété par la Roumanie
 orsqu’elle signa et ratifia le texte de la convention. La partie pertinente
de la déclaration de la Roumanie se lit comme suit :
        « 3. La Roumanie déclare que, conformément aux exigences de
     l’équité telles qu’elles découlent des articles 74 et 83 de la convention
     sur le droit de la mer, les îles non habitées et dépourvues de vie éco-
     nomique propre ne peuvent affecter d’aucune manière la délimita-
     tion des espaces maritimes qui appartiennent aux côtes principales
     des Etats riverains. »
   La Roumanie prétend que, dans ces circonstances, le fait que l’Ukraine
ait accepté le renvoi à l’article 121 comme l’un des principes à appliquer
à la délimitation indique clairement que, en 1997, les deux Etats sont
convenus que l’île des Serpents ne pouvait se voir attribuer aucun effet
autre que ceux qu’elle produisait déjà sur la délimitation des mers terri-
 oriales des deux Parties.

                                      *
19

   36. L’Ukraine fait valoir que la Cour est tenue de trancher les diffé-
rends selon le droit international, conformément au paragraphe 1 de
 ’article 38 de son Statut. En matière de délimitation maritime et s’agis-
sant des Parties à la présente instance, « le corps de règles de droit inter-
national applicable comprend principalement les dispositions de la
CNUDM et certaines règles spéciales désormais bien établies par la juris-
prudence de la Cour ».
   37. Selon l’Ukraine, si l’accord additionnel de 1997 constitue un traité
 nternational liant les Parties, « il ne consacre pas un accord relatif au
présent différend ». Les principes y énoncés devaient servir de base aux
Parties pour négocier un accord de délimitation. Les Parties n’ont en
revanche jamais convenu qu’ils devaient s’appliquer dans le cadre de la
procédure judiciaire subséquente. L’Ukraine n’en concède pas moins que
certains de ces principes peuvent être pertinents, en ce qu’ils font partie
des règles établies du droit international appliquées par la Cour et non de
règles issues d’un accord bilatéral.
   38. L’Ukraine fait en outre valoir que les procès-verbaux de 1949,
1963 et 1974 et l’accord additionnel de 1997 ne constituent pas des
accords au sens du paragraphe 4 des articles 74 et 83 de la CNUDM,
puisqu’il ne s’agit pas d’accords délimitant le plateau continental et les
zones économiques exclusives.
   39. S’agissant de la déclaration faite par la Roumanie à propos de
 ’article 121 lors de la signature et de la ratification de la CNUDM,
 ’Ukraine fait observer qu’une déclaration et une réserve sont deux choses
distinctes, et soutient qu’une déclaration « ne modifie pas l’effet juridique
du traité en question » et n’appelle pas de réaction des autres parties
contractantes. Ainsi, selon l’Ukraine, la Cour n’a pas à prendre en considé-
ration la déclaration roumaine. Par ailleurs, note-t-elle, la Roumanie
prétend que la référence à l’article 121 de la CNUDM dans l’accord
additionnel de 1997, considéré comme l’un des principes applicables à
 a délimitation, atteste que l’Ukraine a ainsi « accept[é] que le troisième
paragraphe de l’article 121, tel qu’interprété par la déclaration roumaine,
p[ût] être appliqué en la présente espèce » ; pour l’Ukraine, cette asser-
 ion est sans fondement.

                                    * *
   40. En déterminant ce qu’il faut entendre par ligne unique de délimita-
 ion maritime, la Cour tiendra dûment compte des accords en vigueur
entre les Parties. La réponse à la question de savoir si les procès-verbaux
conclus entre la Roumanie et l’Union soviétique en 1949, 1963 et 1974
constituent des accords relatifs à la délimitation au sens du paragraphe 4
des articles 74 et 83 de la CNUDM est fonction de la conclusion à
 aquelle la Cour parviendra sur l’argument de la Roumanie selon lequel
ces procès-verbaux établissent le segment initial de la frontière maritime
qu’elle est appelée à déterminer. La Cour examinera cette question à la
section 4 du présent arrêt.

20

  41. En ce qui concerne les principes énumérés aux alinéas a) à e) du
paragraphe 4 de l’accord additionnel, la Cour est d’avis que le chapeau
de ce paragraphe, aux termes duquel
     « [l]e Gouvernement de la Roumanie et le Gouvernement de l’Ukraine
     négocieront un accord relatif à la délimitation du plateau continental
     et des zones économiques exclusives des deux Etats en mer Noire,
     sur la base des principes et procédures suivants » (les italiques sont
     de la Cour),
donne à penser que, dans l’esprit des Parties, les principes en question
devaient être pris en considération dans le cadre de leurs négociations sur
 a délimitation maritime, sans constituer pour autant le droit applicable
par la Cour. Cela ne signifie pas nécessairement que ces principes ne
soient pas en eux-mêmes susceptibles d’application en la présente affaire :
 ls peuvent s’appliquer dès lors qu’ils font partie des règles pertinentes du
droit international. La Cour note en outre que les principes énumérés
dans l’accord additionnel ont été élaborés par les Parties en 1997. La
CNUDM étant entrée en vigueur entre les Parties en 1999, ce sont ses
articles 74, paragraphe 1, et 83, paragraphe 1, qui dictent les principes de
délimitation maritime devant être appliqués par la Cour en l’espèce.
   42. Enfin, pour ce qui est de la déclaration de la Roumanie citée au
paragraphe 35 ci-dessus, la Cour fait observer que l’article 310 de la
CNUDM n’interdit pas à un Etat de formuler de telles déclarations au
moment où il signe ou ratifie la convention, ou adhère à celle-ci, à condi-
 ion que pareilles déclarations ne visent pas à exclure ou modifier l’effet
 uridique des dispositions de la CNUDM dans leur application à l’Etat
qui en est l’auteur. Aussi la Cour appliquera-t-elle les dispositions perti-
nentes de la CNUDM telles qu’interprétées dans sa jurisprudence, confor-
mément à l’article 31 de la convention de Vienne sur le droit des traités
du 23 mai 1969. La déclaration de la Roumanie en tant que telle n’a
aucune incidence sur l’interprétation de la Cour.


       4. LA DÉLIMITATION MARITIME EXISTANT ENTRE LES PARTIES
     (EFFET DES PROCÈS-VERBAUX DE 1949, 1963 ET 1974, AINSI QUE
     DES TRAITÉS CONCLUS PAR LA ROUMANIE EN 1949 ET 1961 AVEC
           L’UNION SOVIÉTIQUE ET EN 2003 AVEC L’UKRAINE)


   43. La Cour note que, les Parties étant en désaccord sur la question de
savoir s’il existe déjà une frontière maritime polyvalente convenue autour
de l’île des Serpents, elles le sont également sur le choix du point de
départ de la délimitation qu’elle doit effectuer. Pour faire la lumière sur
ces questions, la Cour doit les examiner tour à tour. Autrement dit, elle
doit commencer par définir le point de départ de la délimitation en fonc-
 ion de la frontière terrestre et de la frontière de la mer territoriale déjà
établies par les Parties ; elle doit ensuite rechercher s’il existe une frontière
maritime convenue autour de l’île des Serpents et, dans l’affirmative,

21

déterminer la nature d’une telle frontière et, en particulier, si celle-ci
sépare, comme l’affirme la Roumanie, la mer territoriale de l’Ukraine du
plateau continental et de la zone économique exclusive de la Roumanie,
ce que l’Ukraine conteste.

                                      *
    44. La Roumanie indique avoir conclu plusieurs accords avec l’Union
soviétique au sujet de la frontière commune entre les deux pays. Le plus
 mportant est le procès-verbal général du 27 septembre 1949 (ci-après
dénommé le « procès-verbal général de 1949 »), dans lequel sont consignés
 es travaux de la commission mixte soviéto-roumaine chargée de délimi-
 er la frontière d’Etat. La Roumanie déclare que la frontière établie en
1949 a été confirmée dans d’autres procès-verbaux soviéto-roumains en
1963 et 1974 ainsi que dans les traités de 1949 et de 1961 relatifs à la fron-
 ière entre son territoire et celui de l’Union soviétique. Selon elle, ces
accords, « qui ont force obligatoire à l’égard de l’Ukraine en vertu du
principe de la succession », établissent la première partie de la frontière
maritime le long d’un arc de 12 milles marins de rayon entourant l’île des
Serpents. La Roumanie relève que, dans l’accord additionnel de 1997 et
dans le traité de 2003 relatif au régime de la frontière d’Etat, l’Ukraine a
expressément confirmé le caractère contraignant de la frontière convenue
dans le cadre du traité de 1961 relatif au régime de la frontière roumano-
soviétique, qui confirmait lui-même l’applicabilité des procès-verbaux
de 1949.
    45. Selon la Roumanie, il ressort clairement du libellé du procès-verbal
général de 1949 que les Parties étaient convenues que la frontière suivrait
 a limite extérieure de la zone frontière maritime de 12 milles « autour de »
 ’île des Serpents. En outre, poursuit la Roumanie, l’accord aurait effec-
 ué une « délimitation polyvalente » qui ne se limitait pas à un court seg-
ment initial situé à l’ouest.
    46. La Roumanie fait valoir que, sur le croquis joint au procès-verbal
spécifique de 1949 consacré à la borne frontière 1439, de même que sur la
carte 134 annexée au procès-verbal général de 1949, la frontière est clai-
rement tracée le long de l’arc des 12 milles marins entourant l’île des Ser-
pents jusqu’à la limite de la carte. Elle affirme que les croquis en question
 ont partie intégrante des procès-verbaux et qu’il convient de leur atta-
cher le poids correspondant. Selon elle, qu’ils soient ou non à la bonne
échelle ou fidèles à la géographie, les croquis confirment le sens du texte
des procès-verbaux, à savoir que la ligne constituant la frontière d’Etat se
prolonge au-delà de la borne frontière 1439 le long de l’arc des 12 milles
entourant l’île des Serpents, en conservant le même caractère sur toute sa
 ongueur.
    47. La Roumanie ajoute que, bien que le point terminal de la frontière
maritime entre la Roumanie et l’Union soviétique n’ait pas été défini par
des coordonnées géographiques précises, la longueur de la frontière conve-
nue est fixée par les termes employés dans le procès-verbal général de 1949

22

 ui-même. L’existence de la frontière maritime autour de l’île des Ser-
pents le long de l’arc de 12 milles marins de rayon jusqu’à un point situé
plein est de l’île et son acceptation seraient également confirmées par
plusieurs cartes de navigation publiées après 1949 par l’Union soviétique
puis par l’Ukraine, ainsi que par la Roumanie, la Bulgarie, la France
et l’Allemagne. La Roumanie indique que la frontière, telle que figurée
sur ces cartes, s’étend systématiquement au-delà du dernier point re-
présenté sur la carte 134 et apparaît comme étant de même nature sur
 oute sa longueur, jusqu’à un point situé plein est de l’île des Serpents. La
Roumanie soutient que la position de ce point, dénommé « point X »,
coïncide sur toutes ces cartes : il est situé par 45° 14′ 20″ de latitude nord
et 30° 29′ 12″ de longitude est environ.
   48. Le dernier point de la frontière figurant sur la carte 134 ne saurait,
selon la Roumanie, être considéré comme le point terminal, puisque le
court segment de frontière allant de la borne frontière 1439 au point où
se termine le tracé ne constitue pas une frontière « autour de » l’île des
Serpents, comme envisagé dans le texte du procès-verbal spécifique
de 1949 relatif à la borne frontière 1439. La Roumanie fait en outre
valoir que l’espace entre le point terminal de la ligne représentée sur la
carte 134 et le bord de celle-ci n’est pas pertinent et ne peut servir de fon-
dement à la thèse selon laquelle ce point constitue le point terminal de la
 rontière. La carte 134 était censée représenter la frontière entre les
points 1438 et 1439, et « les secteurs frontaliers situés en deçà et au-delà
des points 1438 et 1439 ne sont représentés que partiellement ».
   49. Selon la Roumanie, l’étroite coïncidence relevée entre le point ter-
minal de la frontière sur la carte 134 et le point d’intersection des mers
 erritoriales de 12 milles marins de la Roumanie et de l’Ukraine, défini
dans le traité de 2003 relatif au régime de la frontière d’Etat, ne démontre
pas que le point terminal de la frontière sur la carte 134 soit un point
 erminal de la frontière maritime convenue en 1949. Bien que le point ter-
minal de la frontière figurée sur la carte 134 soit situé à environ 12 milles
marins de la digue de Sulina telle qu’elle existe actuellement, ce point se
situait en 1949 (lorsque la digue était plus courte) à environ 13,4 milles
marins de la côte roumaine. Aucune conclusion ne saurait donc être tirée
de coïncidences résultant de l’évolution de la situation côtière en ce qui
concerne l’accord de 1949.

                                      *
   50. L’Ukraine conteste qu’une frontière maritime suivant jusqu’à un
point X l’arc de 12 milles marins de rayon entourant l’île des Serpents ait
été établie à la suite d’accords conclus entre la Roumanie et l’Union
soviétique à partir de 1949. Elle soutient par ailleurs que les Parties
conviennent toutes deux que le point terminal de la frontière d’Etat a été
établi par le traité de 2003 relatif au régime de la frontière d’Etat, ce qui
signifie que les espaces maritimes situés au-delà de ce point n’avaient pas
été délimités auparavant.

23

   51. L’Ukraine affirme notamment qu’aucune frontière maritime poly-
valente n’est mentionnée dans le texte des procès-verbaux de 1949 ni
n’apparaît sur la carte 134. Elle soutient que, conformément à l’accord
consigné dans les procès-verbaux de 1949, la ligne frontière entre les
points 1437 et 1438 « représente une véritable frontière d’Etat entre la
mer territoriale et/ou les eaux intérieures de la Roumanie et de l’Union
soviétique », la ligne frontière qui s’étend en mer du point 1438 au
point 1439 ne constituant « une véritable frontière d’Etat entre les mers
 erritoriales roumaine et soviétique que jusqu’à un point situé à 6 milles
marins de la ligne de base à partir de laquelle la mer territoriale de la
Roumanie est mesurée ». La ligne qui se poursuit au-delà du point situé à
6 milles marins au large et jusqu’au point 1439, pour suivre ensuite l’arc
de 12 milles marins de rayon entourant l’île des Serpents, constituerait la
 rontière entre la mer territoriale relevant de la souveraineté de l’Union
soviétique et la haute mer adjacente. Les eaux situées au-delà de la limite
de la mer territoriale relèveraient de la haute mer, ce qui en 1949 corres-
pondait aux eaux s’étendant, pour la Roumanie, au-delà de 6 milles
marins (12 milles marins depuis 1951, date à laquelle elle a étendu la
 argeur de sa mer territoriale) et, pour l’Union soviétique, au-delà
de 12 milles marins.
   52. L’Ukraine fait valoir que ni les procès-verbaux de 1949 ni aucun
autre texte ayant donné lieu à un accord entre les Parties ne définissent le
statut des eaux situées au sud de la courte ligne convenue le long de l’arc
des 12 milles entourant l’île des Serpents. La ligne convenue en 1949 ne
pouvait pas, dans l’idée des Parties, avoir pour objet de délimiter des
espaces maritimes soumis à des régimes distincts qui n’existaient tout
simplement pas à l’époque, à savoir le plateau continental et la zone éco-
nomique exclusive. L’Ukraine affirme donc que, si les procès-verbaux
de 1949, ainsi que ceux de 1963 et 1974, constituent des accords interna-
 ionaux contraignants, ils « ne sont pas des accords de délimitation du
plateau continental ou des zones économiques exclusives ». Elle souligne
qu’aucun texte pertinent ne prévoit que la ligne frontière convenue doive
être une frontière maritime « polyvalente » restreignant les droits de
 ’Ukraine (et de l’Union soviétique avant elle) « à une quelconque caté-
gorie d’espaces maritimes au-delà de cette ligne ».
   53. L’Ukraine soutient qu’« aucun des procès-verbaux pertinents ni
aucun autre accord n’indique que la frontière convenue va jusqu’au
prétendu point X de la Roumanie » ni ne précise les coordonnées de ce
point. Selon elle, cette conclusion ressort clairement du libellé de ces
 nstruments.
   L’Ukraine fait observer que la carte 134 annexée au procès-verbal
général de 1949 montre que la partie pertinente de l’arc des 12 milles
entourant l’île des Serpents se prolonge au-delà du point 1439 sans tou-
 efois atteindre la marge de cette carte (il y a un espace). Elle soutient que
rien dans le texte « ne donne à penser que », contrairement à ce qu’affirme
 a Roumanie, « la partie pertinente de l’arc de 12 milles marins de rayon
entourant l’île des Serpents se prolongeait vers le sud-est ou vers l’est de

24

 ’île ». Selon l’Ukraine, la carte 134 visait spécifiquement à figurer la fron-
 ière qui avait été convenue dans le procès-verbal auquel elle était jointe,
y compris le point terminal de cette frontière. Le point terminal repré-
senté sur la carte 134 serait « à quelques mètres seulement » du point
convenu dans le traité de 2003 relatif au régime de la frontière d’Etat
comme étant le point d’intersection des limites extérieures des mers ter-
ritoriales de l’Ukraine et de la Roumanie (93 m (au nord) et 219 m (à
 ’est) les séparent).
    54. Pour ce qui est des éléments de preuve cartographiques produits
par la Roumanie, l’Ukraine fait valoir qu’aucune des cartes ni aucun des
croquis datant de la même époque que les procès-verbaux de 1949 ne pré-
sente la frontière convenue comme allant jusqu’au « point X » de la Rou-
manie. Elle ajoute que les cartes ne datant pas de la même époque « n’ont
guère, voire pas du tout, de valeur probante quant à ce qui a été convenu
en 1949 ». L’Ukraine affirme notamment que les cartes mentionnées par
 a Roumanie ne sont pas fiables, qu’elles ne peuvent pas confirmer l’exis-
 ence d’une frontière convenue se terminant par un point situé plein est
de l’île des Serpents (point X) et qu’aucune d’entre elles « n’a de véritable
valeur juridique ».

                                    * *
   55. La Cour relève tout d’abord que les procès-verbaux de 1949 sont
 e résultat des travaux d’une commission frontalière mixte soviéto-
roumaine chargée de mettre en œuvre le protocole visant à préciser le tracé
de la frontière entre la République populaire de Roumanie et l’Union des
Républiques socialistes soviétiques, signé à Moscou le 4 février 1948 (ci-
après dénommé « le protocole de 1948 »). Il ressort de ces négociations
que ce protocole avait pour principal objet de modifier ce qui avait été
convenu dans le cadre du traité de paix signé à Paris en 1947 entre les
puissances alliées et associées et la Roumanie, lequel confirmait que la
 rontière soviéto-roumaine était « fixée conformément aux dispositions de
 ’accord soviéto-roumain du 28 juin 1940 et à celles de l’accord soviéto-
 chécoslovaque du 29 juin 1945 ».
   56. Le texte du traité de paix ne contient aucune disposition expresse
ayant trait à l’île des Serpents. Le protocole de 1948 prévoyait cependant
comme suit le tracé des frontières nationales entre les deux Etats :
        « La frontière d’Etat entre la Roumanie et l’[URSS] figurant sur
     les cartes jointes au présent protocole (annexes I et II) suit le tracé
     suivant :
     a) conformément à l’annexe I :
        [description de la frontière terrestre entre la Roumanie et
        l’URSS] ;
     b) conformément à l’annexe II :
        le long du fleuve du Danube, de Pardina jusqu’à la mer Noire, en
        laissant les îles Tătaru Mic, Daleru Mic et Mare, Maican et

25

         Limba du côté de l’[URSS], et les îles Tătaru Mare, Cernovca et
         Babina du côté de la Roumanie ;
         l’île des Serpents, située en mer Noire, à l’est de l’embouchure du
         Danube, est incorporée à l’[URSS]. »

   57. Le procès-verbal de description de la frontière d’Etat, daté du
27 septembre 1949, comprend une description complète de cette démarca-
 ion, laquelle fait courir la ligne frontière d’Etat à partir de la borne fron-
 ière no 1052 jusqu’à la borne frontière no 1439, couvrant à la fois le
 erritoire terrestre relevant du secteur de la frontière terrestre nationale et
 e territoire maritime jusqu’au point 1439. C’est la description de la fron-
 ière figurant dans ce procès-verbal, reprise dans des accords ultérieurs,
qui importe ici.
   58. Selon le procès-verbal général décrivant l’ensemble de la frontière
d’Etat, celle-ci se poursuit sur une courte distance à partir d’un point
défini situé à proximité du point terminal de la frontière fluviale entre
 es deux Etats (point 1437), suivant le milieu du chenal du fleuve avant
de prendre plus ou moins une direction sud-sud-est en ligne droite
 usqu’à une bouée (point 1438). A partir de ce point, la ligne frontière
en mer Noire change de direction pour s’orienter plus ou moins vers
 ’est en ligne droite sur quelque 12 milles jusqu’à une balise (point 1439),
 aquelle constitue le point terminal défini par des coordonnées fixées par
 a commission et correspond au point d’intersection de la ligne droite
partant du point 1438 avec « la limite extérieure de la zone frontière
maritime soviétique de 12 milles qui entoure l’île des Serpents ». La des-
cription se poursuit de la manière suivante : « [à] partir de la borne fron-
 ière no 1439 (balise), la ligne frontière d’Etat suit la limite extérieure de
 a zone frontière maritime de 12 milles, laissant l’île des Serpents du côté
de l’URSS ».
   59. Les lignes frontières représentées sur le croquis figurant dans le
procès-verbal spécifique relatif à la borne frontière 1439 (formulé dans
des termes quasiment identiques à ceux qui viennent d’être cités) repren-
nent les mêmes symboles : à partir de l’embouchure du fleuve (point 1437),
 a frontière longe la ligne qui traverse les eaux côtières jusqu’au point 1438
puis continue jusqu’au point 1439 et au-delà sur l’arc qui entoure l’île des
Serpents, dont environ 5 milles sont représentés, jusqu’au point terminal
de l’arc, sur le bord du croquis inclus dans le procès-verbal. Les mentions
« CCCP » et « URSS » sont utilisées du côté soviétique et « PHP » et
« RPR » du côté roumain, y compris de part et d’autre du court segment
de l’arc.
   60. Un libellé quasiment identique à celui des procès-verbaux de 1949
se rapportant à la ligne qui s’étend au-delà du point 1439, décrite à la fin
du paragraphe 58 ci-dessus, figure dans une loi de 1954 signée par des
représentants dûment mandatés des deux pays et concernant la borne
 rontière no 1439.
   61. En novembre 1949 et février 1961, la Roumanie et l’Union sovié-
 ique ont conclu des traités sur le régime de leur frontière, le traité de

26

1961 remplaçant celui de 1949. Les deux traités définissent la frontière
d’Etat entre les deux pays en se référant à des accords antérieurs, dont les
documents de démarcation de septembre 1949. En application du traité
de 1961, une autre opération de démarcation fut effectuée en 1963. Si
cette opération ne prévoyait pas la modification de la borne frontière
no 1439 et ne contenait aucun croquis la représentant, la description
générale de la frontière comprend un passage similaire à celui qui figure
dans des documents antérieurs, si ce n’est que « la zone frontière maritime
soviétique » est remplacée par « la mer territoriale » de l’Union soviétique :
« [à] partir de la borne frontière no 1439 (balise), la frontière d’Etat suit la
 imite extérieure de la mer territoriale de 12 milles de l’URSS, laissant l’île
des Serpents du côté de cette dernière ».
   62. Des négociations sur la démarcation furent menées dans les
années soixante-dix : le procès-verbal général de 1974 reprend le libellé du
procès-verbal général de 1963, tandis que le procès-verbal spécifique de
1974 revient au libellé du procès-verbal général de 1949. Le procès-verbal
spécifique de 1974 contient un croquis sur lequel la représentation
des divers segments de la frontière et les mentions « CCCP/URSS » et
« PHP/RPR » sont identiques à celles utilisées sur les croquis annexés
aux procès-verbaux spécifiques de 1949 et de 1963.

   63. Le dernier traité de la série est celui de 2003, relatif au régime de la
 rontière d’Etat. Dans le préambule, les parties contractantes expriment
 eur souhait de développer des relations de collaboration sur la base des
principes et dispositions contenus dans leur traité de bon voisinage et de
coopération et dans l’accord additionnel énonçant les principes et procé-
dés de délimitation du plateau continental et de la zone économique
exclusive. A l’article premier, le traité de 2003 décrit la frontière d’Etat
par référence au traité roumano-soviétique de 1961 et
     « à tous les documents de démarcation correspondants, les cartes sur
     lesquelles figure la frontière d’Etat..., les protocoles relatifs à l’empla-
     cement des bornes, avec leurs croquis ... [ainsi qu’aux] docu-
     ments ... relatifs à l’inspection de leur frontière commune ... en
     vigueur le 16 juillet 1990 »,
date de l’adoption de la déclaration sur la souveraineté d’Etat de
’Ukraine. Dans la dernière partie de la description, il est indiqué que la
 rontière
     « se prolonge à partir de la borne frontière 1439 (balise) sur la limite
     extérieure des eaux territoriales de l’Ukraine autour de l’île des Ser-
     pents jusqu’à un point situé par 45° 05′ 21″ de latitude nord
     et 30° 02′ 27″ de longitude est, qui est le point de rencontre avec la
     frontière d’Etat roumaine passant sur la limite extérieure de sa mer
     territoriale. Les mers territoriales des Parties contractantes mesurées
     à partir des lignes de base ont en permanence, au point de rencontre
     de leurs limites extérieures, une largeur de 12 milles marins. »

27

L’article se conclut sur ces trois phrases :
        « Si est constatée l’existence de modifications objectives causées
     par des phénomènes naturels, non liées aux activités humaines et
     appelant une modification de ces coordonnées, la Commission mixte
     dressera de nouveaux protocoles.
        La frontière d’Etat, sur toute sa longueur, restera inchangée, sauf
     si les parties contractantes en décident autrement.
        La production de nouveaux documents relatifs à la frontière d’Etat
     ne constitue pas une revision de la frontière existante entre la Rou-
     manie et l’Ukraine. »
La définition de la frontière ne contient plus le passage indiquant que
celle-ci « passe par » ou « suit » la limite extérieure de la zone maritime
« à partir » du point 1439. Il est indiqué que la frontière se poursuit
à partir de ce point « jusqu’au » point dont les coordonnées sont
précisées.
   64. De l’avis de la Cour, l’argument fondé par la Roumanie sur les
expressions « à partir de » et « suit la limite extérieure de la zone frontière
maritime » ne saurait étayer la thèse selon laquelle le point X constitue le
point terminal de la frontière convenue (voir paragraphe 47 ci-dessus).
Premièrement, aucun des croquis et des cartes de l’époque ne fait passer
 a frontière ne fût-ce qu’à proximité du point X. Deuxièmement, les
accords portent sur les « frontières d’Etat », expression qui ne peut que
difficilement s’appliquer à des zones situées au-delà du territoire, y com-
pris les mers territoriales. Troisièmement, si — comme l’Ukraine le
reconnaît — l’accord de 1949 et les accords ultérieurs ne précisent pas le
point terminal et si le point 1439 ne constitue pas ce point terminal, le
croquis qui fait partie du procès-verbal relatif au point 1439 indique bien
où ce point terminal pourrait être ; ce point est représenté de manière plus
claire et plus officielle, bien qu’à un emplacement légèrement différent,
sur la carte 134, laquelle est à l’échelle, contrairement aux croquis ; cette
carte, qui fait partie du procès-verbal général de 1949, représente les
bornes frontières 1438, 1439 et seulement un court segment de l’arc
au-delà de cette dernière. Enfin, si la carte 134 indique d’autres forma-
 ions allant jusqu’à sa marge, l’arc se termine toutefois avant celle-ci
 tout près du point où l’éventuelle mer territoriale de 12 milles de la
Roumanie couperait l’arc de 12 milles de rayon entourant l’île). L’écart
entre le point terminal de l’arc figurant sur cette carte et le point corres-
pondant aux coordonnées de 2003 est de 250 m environ.
   65. Le problème majeur posé par la thèse roumaine est que le pro-
cessus de 1948-1949 et l’accord auquel il a abouti ne vont pas dans
 e sens d’un point situé à l’est de l’île des Serpents. Parmi les docu-
ments datant de cette époque (1949), mis à part l’argument tiré du
 exte lui-même, seuls les deux croquis et la carte 134 suggèrent l’exis-
 ence d’un point à l’est de l’île. Ces éléments sont cependant très loin
de confirmer le point X avancé par la Roumanie ; en outre, ils produi-
sent des résultats très différents l’un par rapport à l’autre, ainsi que

28

par rapport au croquis du procès-verbal relatif au point 1439 et, ce qui
est plus important encore, par rapport au point terminal de l’arc
qui apparaît sur la seule carte pertinente de l’accord de 1949 — la
carte 134.
   66. La Cour conclut que, en 1949, il fut convenu qu’à partir du point
représenté par la borne frontière 1439 la frontière entre la Roumanie et
 ’Union soviétique suivrait l’arc de 12 milles de rayon entourant l’île des
Serpents, aucun point terminal n’étant spécifié. Aux termes de l’ar-
 icle premier du traité de 2003 relatif au régime de la frontière d’Etat, le
point terminal de la frontière d’Etat entre les Parties a été fixé au point où
 a limite de la mer territoriale de la Roumanie rencontre celle de l’Ukraine.
La Cour dénommera ci-après ce point le « point 1 ».

                                      *
   67. La Cour examinera maintenant la question de savoir s’il existe une
 igne convenue séparant la mer territoriale de l’Ukraine du plateau conti-
nental et de la zone économique exclusive de la Roumanie, comme celle-
ci le soutient.
   68. Une question préliminaire est celle de la charge de la preuve. Ainsi
que la Cour l’a indiqué à plusieurs reprises, c’est à la partie qui avance un
élément de fait à l’appui de sa prétention qu’il incombe de l’établir (Sou-
veraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South
Ledge (Malaisie/Singapour), arrêt, C.I.J. Recueil 2008, p. 31, par. 45 ;
Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J.
Recueil 2007 (I), p. 128, par. 204, citant l’affaire des Activités militaires
et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984,
p. 437, par. 101). L’Ukraine a particulièrement insisté sur le dictum de la
Cour en l’affaire du Différend territorial et maritime entre le Nicaragua
et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), selon
 equel « [l]’établissement d’une frontière maritime permanente est une
question de grande importance, et un accord ne doit pas être présumé
 acilement » (arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253). Ce dictum
n’est toutefois pas directement pertinent en la présente espèce, puisque,
dans l’affaire sus-indiquée, en l’absence d’accord écrit, l’existence d’un
accord tacite devait être établie — c’était là un point de fait —, la charge
de la preuve incombant à l’Etat qui l’invoquait. En la présente espèce, en
revanche, la Cour dispose de l’accord de 1949 et des accords ultérieurs.
Elle n’a donc pas à établir des faits, auquel cas la charge de la preuve
 ncomberait à la partie qui les invoque, mais à interpréter ces accords. A
cette fin, la Cour doit tout d’abord s’intéresser à leur texte ainsi qu’aux
croquis y annexés.
   69. La Cour relève que les paragraphes 4 des articles 74 et 83 de la
CNUDM sont pertinents pour apprécier la position de la Roumanie
selon laquelle les instruments de 1949 ont établi autour de l’île des Ser-

29

pents une frontière délimitant les zones économiques exclusives et le pla-
 eau continental au-delà du point 1.
   Le libellé des paragraphes 4 des articles 74 et 83 prévoit que, lorsqu’un
accord est en vigueur entre les Etats concernés, les questions relatives à la
délimitation de la zone économique exclusive et du plateau continental
« sont réglées conformément à cet accord ».

   Le mot « accord » qui y figure (ainsi que dans d’autres dispositions de
 ’article correspondant) renvoie aux accords délimitant respectivement la
zone économique exclusive (art. 74) ou le plateau continental (art. 83)
visés au paragraphe 1. Il ressort de la pratique des Etats qu’un nouvel
accord est nécessaire pour qu’une ligne retenue aux fins de marquer la
 imite d’une zone maritime soit utilisée pour en délimiter une autre. C’est
généralement ce qui se produit lorsque des Etats conviennent d’utiliser
 a ligne délimitant leur plateau continental pour marquer les limites de
 eur zone économique exclusive respective. L’accord entre la Tur-
quie et l’Union soviétique utilisant la limite du plateau continental
aux fins de délimiter leur zone économique exclusive respective en est
un exemple. De la même façon, des Etats ayant l’intention d’utiliser la
 imite de leur mer territoriale, telle que convenue par le passé, pour
délimiter également, par la suite, leur plateau continental et/ou leurs
zones économiques exclusives respectives sont supposés conclure un
nouvel accord à cet effet.
   70. Les instruments de 1949 ne comportent aucune référence à la zone
économique exclusive ou au plateau continental. Si, en 1949, la procla-
mation Truman et les revendications auxquelles celle-ci avait commencé
à donner lieu étaient bien connues, aucune des deux Parties ne revendi-
qua de plateau continental cette année-là, et rien dans le dossier de
 ’affaire n’indique que l’une ou l’autre d’entre elles s’apprêtait à le faire.
A l’époque, la Commission du droit international (CDI) n’avait pas
encore engagé les travaux sur le droit de la mer qui allaient aboutir à la
conclusion de la convention de 1958 sur le plateau continental et à une
reconnaissance générale de cette notion. Quant à celle de zone écono-
mique exclusive, elle allait encore mettre de longues années à s’imposer
en droit international.
   Le seul accord entre les Parties qui traite expressément de la délimita-
 ion des zones économiques exclusives et du plateau continental est
 ’accord additionnel de 1997. Celui-ci ne définit pas de frontière mais
décrit le processus à suivre pour établir une telle frontière, processus dont
 a présente instance marque le point culminant. Les dispositions détaillées
concernant les facteurs à prendre en compte dans le cadre des négocia-
 ions ne font aucunement référence à un accord existant. En 1949, aucun
accord ne délimitait les zones économiques exclusives ou le plateau conti-
nental au sens des articles 74 et 83 de la CNUDM.
   71. Une autre question qui pourrait se poser au regard du droit inter-
national et du paragraphe 2 de l’article 311 de la CNUDM est de savoir
si l’on peut considérer que l’Union soviétique a, en 1949, renoncé à des

30

droits qui auraient été les siens ou qu’elle aurait pu acquérir ultérieure-
ment sur des espaces maritimes situés au-delà de la mer territoriale.
Aucune renonciation n’est expressément stipulée dans le traité de 1949 de
 a part de l’Union soviétique, qui se borne à accepter l’établissement
d’une frontière d’Etat avec la Roumanie. La mention expresse d’une
 rontière d’Etat renvoie à la souveraineté territoriale, qui inclut la mer
 erritoriale. Se pose la question de savoir s’il y a eu implicitement, de la
part de l’Union soviétique, renonciation par anticipation portant, en
 ermes géographiques, sur la zone située au-delà des 12 milles et, en
 ermes juridiques, sur des zones ne relevant pas de la souveraineté mais
de la compétence fonctionnelle au-delà de la mer territoriale.
    72. La Roumanie produit de nombreuses cartes de sources soviétique,
ukrainienne et autres, établies pour la plupart longtemps après la conclu-
sion des instruments de 1949. Elles figurent autour de l’île des Serpents
des lignes en forme de crochet ou de boucle, de différentes longueurs
et représentées par des symboles variés, qui toutes s’étendent au-delà
du point de jonction entre les limites des mers territoriales de 12 milles
des Parties. Dès lors que, dans les circonstances de l’espèce, il est exclu
que ces cartes elles-mêmes illustrent un nouvel accord ou que puisse
en être déduite une situation d’estoppel, la question est de savoir si telle
ou telle d’entre elles reflète une interprétation exacte du sens du traité
de 1949.
    73. L’Union soviétique a acquis l’île des Serpents dans le cadre du
règlement territorial global intervenu après la seconde guerre mondiale.
L’un de ses principaux objectifs était de consolider et de stabiliser ce
règlement territorial par la voie d’un traité avec la Roumanie prévoyant
 ’acquisition de l’île des Serpents.
    74. En ce qui concerne la mer territoriale, la Cour relève qu’une zone
de 12 milles autour de l’île des Serpents aurait correspondu à la zone de
12 milles que l’Union soviétique revendiquait de manière générale pour
sa mer territoriale.
    75. Cette interprétation de l’effet des références textuelles à l’arc faites
dans les instruments de 1949 est exprimée à l’article premier du traité
de 2003 relatif au régime de la frontière d’Etat. Ce traité prévoit expres-
sément la possibilité de modifier ultérieurement, d’un commun accord, les
coordonnées de la limite de la mer territoriale en raison de phénomènes
naturels non liés à l’activité humaine, et dispose que « [l]es mers territo-
riales des parties contractantes mesurées à partir des lignes de base
auront toujours, au point de jonction de leurs limites extérieures, une lar-
geur de 12 milles marins ». Par conséquent, la mer territoriale de la Rou-
manie ne pourra jamais empiéter sur l’arc des 12 milles marins autour de
 ’île des Serpents, quels que soient les changements caractérisant le litto-
ral ou les lignes de base de cet Etat.
    La Cour remarque en outre que l’arc de 12 milles de rayon entourant
 ’île des Serpents figure sur une carte relative à la frontière d’Etat ; cet arc
représente donc simplement la limite extérieure de la mer territoriale. Le
 ait que l’Union soviétique ait reconnu, dans les instruments de 1949, que

31

sa frontière d’Etat suivait la limite extérieure de sa mer territoriale entou-
rant l’île des Serpents ne signifie pas qu’elle ait renoncé à tout titre sur des
espaces maritimes au-delà de cette zone.
  76. La Cour conclut que les instruments de 1949 portaient uniquement
sur la démarcation de la frontière d’Etat entre la Roumanie et l’Union
soviétique, qui, autour de l’île des Serpents, suivait la limite des 12 milles
de la mer territoriale. L’Union soviétique n’avait pas renoncé à son titre
sur une quelconque autre zone maritime au-delà de la limite des 12 milles
de sa mer territoriale. Par conséquent, il n’existe aucun accord en vigueur
entre la Roumanie et l’Ukraine délimitant entre elles la zone économique
exclusive et le plateau continental.


                         5. LES CÔTES PERTINENTES

   77. Le titre d’un Etat sur le plateau continental et la zone économique
exclusive est fondé sur le principe selon lequel la terre domine la mer
du fait de la projection des côtes ou des façades côtières. Comme la
Cour l’a indiqué dans les affaires du Plateau continental de la mer du
Nord (République fédérale d’Allemagne/Danemark ; République fédérale
d’Allemagne/Pays-Bas), « la terre est la source juridique du pouvoir
qu’un Etat peut exercer dans les prolongements maritimes » (arrêt,
C.I.J. Recueil 1969, p. 51, par. 96). Dans l’affaire du Plateau conti-
nental (Tunisie/Jamahiriya arabe libyenne), la Cour a fait observer
que « c’est la côte du territoire de l’Etat qui est déterminante pour créer
 e titre sur les étendues sous-marines bordant cette côte » (arrêt, C.I.J.
Recueil 1982, p. 61, par. 73). Il est par conséquent important de
déterminer les côtes de la Roumanie et de l’Ukraine qui génèrent les
droits de ces pays à un plateau continental et à une zone économique
exclusive, à savoir celles dont les projections se chevauchent, car la
délimitation consiste à résoudre le problème du chevauchement des
revendications en traçant une ligne de séparation entre les espaces
maritimes concernés.
   78. Le rôle des côtes pertinentes peut revêtir deux aspects juridiques
distincts, quoique étroitement liés, dans le cadre de la délimitation du
plateau continental et de la zone économique exclusive. En premier lieu,
 l est nécessaire d’identifier les côtes pertinentes aux fins de déterminer
quelles sont, dans le contexte spécifique de l’affaire, les revendications qui
se chevauchent dans ces zones. En second lieu, il convient d’identifier les
côtes pertinentes aux fins de vérifier, dans le cadre de la troisième et der-
nière étape du processus de délimitation, s’il existe une quelconque
disproportion entre le rapport des longueurs des côtes de chaque
Etat et celui des espaces maritimes situés de part et d’autre de la ligne
de délimitation.
   79. La Cour commencera par rappeler brièvement la position des
Parties concernant leurs côtes pertinentes respectives (voir croquis nos 2
et 3, p. 91 et p. 92).

32

                     5.1. La côte pertinente roumaine
  80. La Roumanie invoque le principe selon lequel la côte pertinente est
celle qui génère le titre sur des espaces maritimes, à savoir la côte dont la
projection s’étend sur la zone en litige, qui est celle où se chevauchent des
zones générées par les côtes des deux Etats, de manière à fonder la reven-
dication de l’Etat côtier sur ladite zone. Elle indique que

     « le critère servant à déterminer la pertinence d’une côte est la rela-
     tion effective qui existe entre les côtes des parties, selon que celles-ci
     sont adjacentes ou qu’elles se font face, ainsi que l’aptitude de ces
     côtes à générer des titres qui se chevauchent ».
   81. La Roumanie fait valoir que sa côte est composée de deux seg-
ments distincts : un premier segment, plus ou moins rectiligne, allant du
point terminal de la frontière fluviale avec l’Ukraine jusqu’à l’extrémité
sud de la péninsule de Sacaline, et un segment plus long, légèrement
concave, allant de l’extrémité de la péninsule de Sacaline jusqu’à la fron-
 ière avec la Bulgarie. Selon la Roumanie, les seules formations impor-
 antes du premier segment sont la digue de Sulina et l’embouchure du
bras Saint-George du delta du Danube, qui se trouve juste au nord de la
péninsule de Sacaline. Cette dernière, qui forme un promontoire étroit,
constitue la limite méridionale de ce segment. Après cette péninsule, « la
côte s’oriente vers l’ouest et suit cette direction jusqu’au lac Razim, un lac
saumâtre séparé de la mer par une bande de terre étroite ». La côte s’inflé-
chit ensuite peu à peu vers le sud, direction qu’elle conserve globalement
 usqu’à la frontière terrestre avec la Bulgarie, au sud de Vama Veche.
   82. La Roumanie considère que toute sa côte est pertinente. Plus pré-
cisément, selon elle, c’est le segment situé entre le point terminal de la
 rontière terrestre/fluviale entre la Roumanie et l’Ukraine et l’extrémité
de la péninsule de Sacaline qui est pertinent à l’égard des deux secteurs de
 a zone à délimiter, à savoir celui dans lequel les côtes sont adjacentes et
celui dans lequel elles se font face. Le segment qui s’étend au sud de la
péninsule de Sacaline jusqu’au point terminal de la frontière terrestre
entre la Roumanie et la Bulgarie n’est pertinent qu’en ce qui concerne le
secteur de la zone à délimiter où les côtes se font face.
   83. Selon la Roumanie, la longueur totale de sa côte pertinente est de
269,67 km (204,90 km pour les lignes de base).

                                      *
  84. L’Ukraine note que la Roumanie divise sa côte en deux segments :
du nord au sud, le premier s’étend de la frontière terrestre avec l’Ukraine
à la péninsule de Sacaline et le second de cette dernière à la frontière
bulgare.
  85. L’Ukraine ajoute que, « en traçant la ligne qu’elle revendique, la
Roumanie a compté deux fois une partie importante de son littoral, à
savoir le secteur nord ». Selon l’Ukraine, la Roumanie considère ce

33

34

35

 ecteur de sa côte comme étant la « côte adjacente » pertinente, puis retient la
 otalité de sa côte (y compris le secteur nord) comme côte pertinente aux
fins de la délimitation entre les « côtes qui se font face ». « Autrement dit,
elle compte deux fois le segment, long de 70 km, formé par sa côte sep-
 entrionale », le jugeant pertinent à la fois pour la frontière maritime
entre les « côtes adjacentes » et pour celle entre les « côtes qui se font
 ace ».
   En réponse à cet argument, la Roumanie précise que, s’il doit être tenu
compte de sa côte tant pour ce qui est des côtes adjacentes que pour ce
qui est des côtes se faisant face, elle n’a, pour calculer la longueur totale
de sa côte pertinente, compté qu’une fois chaque segment de son littoral.
   86. Si l’Ukraine est d’avis que « des parties importantes de la côte rou-
maine sont [en réalité] orientées vers le sud ou le sud-est », elle se déclare
néanmoins prête à considérer l’ensemble de la côte de la Roumanie
comme une « côte pertinente » aux fins de la présente délimitation, étant
donné que les « projections des côtes de chacune des Parties génèrent,
dans cette portion de la mer Noire, des droits maritimes et des droits à
une ZEE qui se chevauchent ».
   87. Selon l’Ukraine, la longueur totale de la côte de la Roumanie est,
si l’on tient compte de ses sinuosités, d’environ 258 km. Si cette côte est
mesurée de manière plus générale à partir de la façade maritime, sa lon-
gueur est alors de 185 km ; mesurée par référence au système roumain de
 ignes de base droites, sa longueur est d’environ 204 km.


                                     * *
   88. La Cour relève que les Parties reconnaissent que l’ensemble de la
côte roumaine constitue la côte pertinente aux fins de la présente délimi-
 ation. Le premier segment de la côte roumaine, qui s’étend du point ter-
minal de la frontière fluviale avec l’Ukraine jusqu’à la péninsule de Saca-
 ine, présente une double caractéristique par rapport à la côte ukrainienne :
elle est dans une relation d’adjacence avec la côte ukrainienne située au
nord, et, en même temps, fait face à la côte de la péninsule de Crimée.
L’ensemble de la côte roumaine est contigu à l’espace à délimiter. Si l’on
 ient compte de la direction générale de ses côtes, la longueur de la côte
pertinente de la Roumanie est d’environ 248 km (voir croquis no 4, p. 94).

                    5.2. La côte pertinente ukrainienne
   89. La Cour abordera à présent la question de la côte pertinente de
 ’Ukraine aux fins de la délimitation. Les vues des Parties divergent à ce
sujet.
   90. Selon la Roumanie, la côte ukrainienne se caractérise par un cer-
 ain nombre d’échancrures profondes et par plusieurs changements de
direction, certains segments de cette côte se faisant face. A partir de la
 rontière terrestre/fluviale avec la Roumanie, la côte ukrainienne est, sur

36

37

une courte distance, globalement orientée vers le nord, puis s’infléchit
vers le nord-est jusqu’à atteindre l’estuaire du Nistru/Dniestr. Pour la
Roumanie, le point (qu’elle appelle « point S ») où la rive sud de cet
estuaire rejoint le littoral marque la fin du segment de la côte ukrainienne
adjacent à la côte roumaine. A partir de ce point, la côte ukrainienne
change de direction et s’oriente vers le nord-nord-est jusqu’à Odessa. De
 à, elle se dirige vers le nord avant de s’orienter vers l’est jusqu’à l’estuaire
du Dniepr. Ensuite, la côte suit d’abord une direction sud puis, à partir
du fond du golfe de Yahorlyts’ka, se dirige vers l’est jusqu’au fond du
golfe de Karkinits’ka. La côte fait alors un brusque retour sur elle-même
et part en direction du sud-ouest le long de la côte méridionale du golfe
de Karkinits’ka, jusqu’au cap Tarkhankut. Le dernier segment corres-
pond à la côte de Crimée située entre le cap Tarkhankut et le cap Sarych.
Ce dernier segment est concave, sa direction générale étant interrompue
par une importante saillie dont le point le plus occidental est le cap Cher-
sonèse. D’après la Roumanie, la côte ukrainienne se compose de huit seg-
ments distincts, déterminés par de nettes inflexions dans la direction de
 a côte.
   91. La Roumanie fait valoir que les segments de la côte ukrainienne
situés au nord de la ligne qui relie le point S au cap Tarkhankut ne se
projettent pas sur la zone de délimitation ou « ne sont ni en relation
d’adjacence ni en relation d’opposition avec la côte roumaine », et qu’ils
sont donc dépourvus de pertinence aux fins de la délimitation. Elle sou-
 ient notamment que la côte du golfe de Karkinits’ka, située juste au
nord de la péninsule de Crimée, ne devrait pas être considérée comme une
côte pertinente, et qu’« une ligne de fermeture tracée au milieu du golfe de
Karkinits’ka ou à un endroit quelconque de celui-ci ne saurait pas non
plus être considérée comme un substitut à la côte pertinente ». Elle ajoute
que, en réalité, les projections vers l’ouest de la côte ukrainienne qui
s’étend du cap Tarkhankut au cap Sarych prévalent sur celles de cette
côte septentrionale.
   92. La Roumanie soutient que « l’île des Serpents ne fait pas partie de
 a configuration côtière des Parties ; elle constitue tout au plus une petite
 ormation maritime située à une distance considérable au large des côtes
des Parties ».
   93. Ainsi, selon la Roumanie, la côte pertinente ukrainienne est celle
située, d’une part, entre le point terminal de la frontière terrestre/fluviale
entre la Roumanie et l’Ukraine et le point S, et, d’autre part — sur la côte
de la péninsule de Crimée orientée à l’ouest —, entre le cap Tarkhankut
et le cap Sarych.
   La longueur totale de la côte pertinente ukrainienne est, selon la Rou-
manie, de 388,14 km (292,63 km pour les lignes de base).

                                       *
 94. L’Ukraine soutient que sa côte pertinente se compose de trois seg-
ments distincts et que chacun d’eux génère un droit à un plateau conti-

38

nental et à une zone économique exclusive dans la zone à délimiter. Le
premier segment s’étend de la frontière avec la Roumanie jusqu’à un
point situé immédiatement au nord d’Odessa. Dans le deuxième segment,
au nord d’Odessa, la côte ukrainienne s’infléchit vers l’est et englobe le
 ittoral orienté au sud, dans le bassin nord-ouest de la mer Noire. La côte
se poursuit ensuite le long du golfe de Karkinits’ka. Le troisième segment
s’étend le long du littoral occidental de la péninsule de Crimée, du point
 e plus oriental du golfe de Karkinits’ka au cap Sarych. (Les deux Parties
conviennent que la côte ukrainienne à l’est du cap Sarych n’a aucune per-
 inence aux fins de la présente espèce.) Cette partie de la côte ukrainienne
est marquée par les indentations formées par le golfe de Karkinits’ka et
celui, moins profond, de Kalamits’ka. Chacun des trois segments de la
côte ukrainienne générerait un droit de 200 milles marins couvrant l’inté-
gralité de la zone à délimiter avec la Roumanie.
   95. L’Ukraine rejette la thèse de la Roumanie tendant à exclure de la
côte pertinente ukrainienne un segment (long de 630 km) situé entre le
point S et le cap Tarkhankut. Elle soutient que les projections en mer de ses
 açades maritimes, y compris le segment de sa côte situé entre le point S
et le cap Tarkhankut, « convergent en direction du sud ». L’Ukraine
 ndique que sa côte orientée au sud, que la Roumanie tente d’occulter,
« génère un droit sur une zone de 200 milles marins couvrant l’intégralité
de la zone pertinente en la présente espèce ». Elle ajoute que l’ensemble
de sa côte orientée vers le sud génère « un droit sur le plateau continental
et sur une zone économique exclusive de 200 milles marins s’étendant
bien au sud du parallèle correspondant à la frontière roumano-bulgare »,
autrement dit, se projetant sur la zone à délimiter avec la Roumanie.
L’Ukraine soutient donc que sa côte qui s’étend du point S au cap Tarkhan-
kut est pertinente aux fins de la délimitation entre les Parties.
   96. L’Ukraine fait valoir que l’île des Serpents « fait partie du contexte
géographique et [que] sa côte fait partie des côtes pertinentes de
 ’Ukraine ».
   97. L’Ukraine conclut que la longueur totale de sa côte pertinente est
de 1058 km (684 km pour les façades maritimes ou 664 km pour les lignes
de base).

                                    * *
   98. La Cour relève que les deux Parties considèrent comme côte per-
 inente ukrainienne la côte de la péninsule de Crimée située entre le cap
Tarkhankut et le cap Sarych ainsi que la côte qui, à partir de leur fron-
 ière terrestre commune, suit une direction nord sur une courte distance
puis s’oriente vers le nord-est jusqu’à l’estuaire du Nistru/Dniestr (point
que la Roumanie appelle point S). Le désaccord entre les Parties à cet
égard porte sur la côte qui va de ce point au cap Tarkhankut.
   99. Examinant la question en litige, la Cour rappellera deux principes
qui sous-tendent sa jurisprudence en la matière, à savoir que, première-
ment, « la terre domine la mer » de telle manière que les projections des

39

côtes vers le large sont sources de prétentions maritimes (Plateau conti-
nental de la mer du Nord (République fédérale d’Allemagne/Danemark ;
République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969,
p. 51, par. 96), et que, deuxièmement, la côte doit, pour être considérée
comme pertinente aux fins de la délimitation, générer des projections qui
chevauchent celles de la côte de la partie adverse. Dès lors, « tout segment
du littoral d’une Partie dont, en raison de sa situation géographique, le
prolongement ne pourrait rencontrer celui du littoral de l’autre Partie est
à écarter de la suite du présent examen » (Plateau continental (Tunisie/
Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1982, p. 61, par. 75).

   100. La Cour ne saurait donc retenir l’argument de l’Ukraine selon
 equel les côtes du golfe de Karkinits’ka font partie de la côte pertinente.
Les côtes de ce golfe se font face et leur prolongement ne peut rencontrer
celui de la côte roumaine. Elles ne se projettent pas dans la zone à déli-
miter. Partant, ces côtes sont écartées de la suite du présent examen. Le
 ittoral du golfe de Yahorlyts’ka et de l’estuaire du Dniepr est à écarter
pour la même raison.

   Il convient de noter que la Cour a tracé à l’entrée du golfe de Karki-
nits’ka une ligne reliant le cap Priboiny, pointe nord-ouest de la péninsule
de Tarkhankut, située juste au nord du cap Tarkhankut, au point mar-
quant l’extrémité orientale de la partie de la côte septentrionale ukrai-
nienne qui donne sur la zone à délimiter. Ce point (situé par environ
46° 04′ 38″ de latitude nord et 32° 28′ 48″ de longitude est) se trouve à
 ’intersection du méridien passant par le cap Priboiny et de la côte
septentrionale du golfe de Karkinits’ka, à l’est du port de Zaliznyy. La
Cour juge en effet utile de procéder ainsi à l’égard d’une formation
aussi importante que le golfe de Karkinits’ka, afin d’indiquer clairement
quelles sont les côtes exclues de son examen et quelles sont les eaux ex-
clues de la zone pertinente. Cela étant, elle ne tiendra pas compte de
cette ligne dans le calcul de la longueur totale des côtes pertinentes
ukrainiennes, ladite ligne « remplaçant » les côtes du golfe de Karki-
nits’ka qui, ainsi qu’exposé ci-dessus, ne se projettent pas dans la zone
à délimiter et ne génèrent donc aucun droit sur le plateau continental
et la zone économique exclusive dans ce secteur. En conséquence, la
 igne n’est source d’aucun droit.
   101. S’agissant des segments de côte ukrainienne restants, entre le
point S et le cap Tarkhankut, la Cour fera observer que la partie nord-
ouest de la mer Noire (où la délimitation est à effectuer) mesure, dans sa
portion la plus large, légèrement plus de 200 milles marins et n’excède pas
200 milles marins du nord au sud. Du fait de cette configuration géogra-
phique, la côte de l’Ukraine orientée au sud génère des projections qui
chevauchent les projections maritimes de la côte roumaine. En consé-
quence, la Cour considère ces segments de la côte ukrainienne comme des
côtes pertinentes (voir croquis no 4, p. 94).
   102. La côte de l’île des Serpents est si courte qu’elle ne modifie pas

40

sensiblement la longueur générale des côtes pertinentes des Parties. La
Cour examinera plus loin la question de savoir si l’île des Serpents doit
entrer en ligne de compte dans le choix des points de base (voir para-
graphe 149 ci-dessous).
  103. La longueur de la côte pertinente de l’Ukraine est d’environ
705 km.

                                    * *
  104. La Cour note que, compte tenu des côtes pertinentes qu’elle a
 dentifiées, le rapport entre les longueurs des côtes respectives de la Rou-
manie et de l’Ukraine est d’environ 1 à 2,8.
  105. Le second aspect mentionné par la Cour et qui a trait au rôle des
côtes pertinentes dans le cadre de la troisième étape du processus de déli-
mitation (voir paragraphe 78 ci-dessus) sera examiné ci-après, dans la
section 11.

                     6. LA ZONE MARITIME PERTINENTE
  106. Pour la Roumanie, la zone pertinente est bordée au nord par une
igne reliant le point S au cap Tarkhankut. Elle l’est au sud par la ligne
d’équidistance entre les côtes adjacentes roumaine et bulgare, la ligne
médiane entre les côtes roumaine et turque qui se font face, et la ligne de
délimitation convenue par l’Union soviétique et la Turquie, qui lie
’Ukraine en qualité d’Etat successeur. Au sud-est, la zone est délimitée
par le méridien qui relie le cap Sarych à la frontière entre l’Ukraine et la
Turquie. A l’ouest et à l’est, elle est bordée par les côtes pertinentes rou-
maines et ukrainiennes.

   107. Selon la Roumanie, la zone pertinente correspond à l’ensemble
des eaux couvertes par les projections des côtes pertinentes, qu’elles
soient ou non revendiquées par l’autre Etat. Elle fait valoir qu’il y a trois
points de désaccord entre les Parties en ce qui concerne cette zone. Pre-
mièrement, elle soutient que les côtes donnant sur la zone située au nord
de la ligne reliant le point S et le cap Tarkhankut sont toutes ukrai-
niennes, et qu’aucune d’entre elles n’est pertinente pour la présente
délimitation. Deuxièmement, elle affirme que la limite sud-ouest de
 a zone pertinente est représentée par la ligne d’équidistance entre les côtes
adjacentes roumaine et bulgare et qu’établir cette limite au sud de la
 igne d’équidistance risquerait de préjuger d’intérêts potentiels de la
Bulgarie dans la zone maritime en question. Troisièmement, elle avance
que la zone triangulaire sud-est située entre l’Ukraine et la Turquie
 ait également partie de la zone pertinente, parce qu’elle est couverte
par la projection de 200 milles des côtes roumaines (voir croquis no 2,
p. 91).

                                      *
41

   108. L’Ukraine prétend que la limite occidentale de la zone pertinente
correspond au littoral roumain situé entre les frontières terrestres avec la
Bulgarie et l’Ukraine et le segment de côte ukrainienne compris entre
 a frontière avec la Roumanie et un point situé immédiatement au
nord d’Odessa. Au nord, la zone pertinente est bordée par le littoral
ukrainien orienté au sud. A l’est, la zone pertinente est bordée par
 a côte de la péninsule de Crimée orientée à l’ouest et s’achevant au
cap Sarych. La limite méridionale de la zone pertinente est une ligne
perpendiculaire à la côte continentale qui relie le point où la frontière
 errestre roumano-bulgare rejoint la mer Noire à un point situé
entre les côtes roumaines et ukrainiennes où les intérêts d’Etats tiers
sont susceptibles d’entrer en jeu. Ce point est ensuite relié au cap
Sarych par une ligne droite qui constitue la limite sud-est de la zone
pertinente.
   109. En ce qui concerne les trois points de désaccord, l’Ukraine sou-
 ient que l’ensemble de son littoral orienté au sud entre le point S et le
cap Tarkhankut ouvre droit à une zone maritime de 200 milles marins,
et que cet espace maritime fait donc partie de la zone pertinente.
Elle fait en outre valoir que cette zone pertinente devrait inclure une
étroite bande maritime située entre la ligne d’équidistance hypothé-
 ique séparant la Roumanie et la Bulgarie et une ligne droite reliant
 e point terminal de la frontière terrestre roumano-bulgare et un
éventuel tripoint avec la Bulgarie et/ou la Turquie. Enfin, selon
elle, un grand triangle situé entre l’Ukraine et la Turquie a déjà
 ait l’objet d’une délimitation antérieure entre l’ex-Union soviétique
et la Turquie ; l’Ukraine ayant succédé à l’Union soviétique, ce
 riangle ne fait donc pas partie de la zone pertinente (voir croquis
no 3, p. 92).

                                   * *
   110. La Cour relève que le concept juridique de « zone pertinente » doit
être pris en considération dans la méthodologie de la délimitation
maritime.
   En premier lieu, selon la configuration des côtes pertinentes dans le
contexte géographique général et selon les méthodes utilisées pour cons-
 ruire les projections vers le large de ces côtes, la zone pertinente peut
ainsi inclure certains espaces maritimes et en exclure d’autres qui sont
dépourvus de pertinence dans l’affaire considérée.
   En second lieu, cette zone est pertinente pour vérifier l’absence de dis-
proportion. Cette opération constitue la dernière étape du processus. La
délimitation ne vise pas à découper un secteur en parts égales, ni même
en parts proportionnelles, et cette vérification de l’absence de dispro-
portion n’est pas une méthode de délimitation en elle-même. Il s’agit
plutôt d’un moyen de déterminer si la ligne de délimitation obtenue
par d’autres moyens doit être ajustée afin d’éviter qu’elle ne donne
 ieu à une disproportion significative entre les espaces maritimes

42

attribués à chacune des parties et la longueur de leurs côtes respectives.
   111. La Cour observera en outre, aux fins de cette dernière étape du
processus de délimitation, que la détermination de la zone pertinente ne
vise pas à la précision et qu’elle est approximative. L’objet de la délimi-
 ation est en effet de parvenir à un résultat équitable et non à une répar-
 ition égale des espaces maritimes. (Plateau continental de la mer du
Nord (République fédérale d’Allemagne/Danemark ; République fédé-
rale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 22, par. 18 ;
Délimitation maritime dans la région située entre le Groenland et
Jan Mayen (Danemark c. Norvège), arrêt, C.I.J. Recueil 1993, p. 67,
par. 64.)
   112. La Cour relève que la délimitation sera effectuée en mer Noire,
mer fermée, dans une zone où le littoral roumain se trouve à la fois dans
une relation d’adjacence et dans une relation d’opposition avec les côtes
ukrainiennes, et avec celles de la Bulgarie et de la Turquie situées au sud.
Elle sera effectuée au nord de toute zone qui pourrait impliquer des inté-
rêts de tiers.
   113. Pour ce qui est de l’espace s’étendant au nord et dont le carac-
 ère pertinent est source de litige entre les Parties, la Cour estime,
comme il est expliqué ci-dessus (voir paragraphe 101), que le segment de
 a côte ukrainienne situé au nord de la ligne qui relie le point S au
cap Tarkhankut est une côte pertinente aux fins du processus de déli-
mitation. Relève ainsi de la zone à délimiter la zone située immédiate-
ment au sud de cette côte, à l’exclusion toutefois du golfe de Karki-
nits’ka, à l’entrée duquel la Cour a tracé une ligne (voir paragraphe 100
ci-dessus).
   114. La Cour en vient à présent à la limite méridionale de la zone per-
 inente. Les Parties divergent d’opinion sur la question de savoir si les
« triangles » sud-ouest et sud-est doivent être inclus dans cette zone (voir
paragraphes 107 et 109 ci-dessus et croquis nos 2 et 3, p. 91 et 92). La
Cour observe que, dans ces deux triangles, les droits maritimes de la
Roumanie et de l’Ukraine se chevauchent. Par ailleurs, elle n’ignore pas
que, dans le triangle sud-ouest ainsi que dans la petite zone située à
 ’extrémité occidentale du triangle sud-est, des droits d’Etats tiers peu-
vent entrer en jeu. Néanmoins, le fait d’inclure certains espaces — qui
peuvent être considérés comme constituant la zone pertinente (et dont il
conviendra, lors de la dernière étape du processus de délimitation, de
 enir compte pour vérifier qu’il n’y a pas de disproportion) — à seule fin
de déterminer approximativement l’étendue des droits concurrents des
Parties est sans incidence sur les droits d’Etats tiers. De tels droits ne
seraient en effet pertinents que si la délimitation entre la Roumanie et
 ’Ukraine devait les affecter.
   Dès lors, et sans préjudice de la position de tout Etat tiers relativement
à ses droits dans cette zone, la Cour estime qu’il convient, dans les cir-
constances de la présente espèce, d’inclure tant le triangle sud-ouest que
 e triangle sud-est aux fins de déterminer la zone pertinente (voir cro-
quis no 5, p. 102).

43

                     7. LA MÉTHODE DE DÉLIMITATION

   115. Lorsque la Cour est priée de délimiter le plateau continental ou
 es zones économiques exclusives, ou de tracer une ligne de délimitation
unique, elle procède par étapes bien déterminées.
   116. Ces différentes étapes, présentées dans leurs grandes lignes dans
 ’affaire du Plateau continental (Jamahiriya arabe libyenne/Malte) (arrêt,
C.I.J. Recueil 1985, p. 46, par. 60), ont été précisées au cours des der-
nières décennies. La Cour commence par établir une ligne de délimitation
provisoire en utilisant des méthodes objectives d’un point de vue géomé-
 rique et adaptées à la géographie de la zone dans laquelle la délimitation
doit être effectuée. Lorsqu’il s’agit de procéder à une délimitation entre
côtes adjacentes, une ligne d’équidistance est tracée, à moins que des rai-
sons impérieuses propres au cas d’espèce ne le permettent pas (voir Diffé-
rend territorial et maritime entre le Nicaragua et le Honduras dans la mer
des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II),
p. 745, par. 281). Dans l’hypothèse de côtes se faisant face, la ligne provi-
soire de délimitation est une ligne médiane. L’emploi des termes « ligne
médiane » et « ligne d’équidistance » est sans incidence juridique puis-
que la méthode de délimitation utilisée est la même dans les deux cas.
   117. Il convient de tracer la ligne d’équidistance et la ligne médiane à
partir des points les plus pertinents des côtes des deux Etats concernés, en
prêtant une attention particulière aux points saillants les plus proches de
 a zone à délimiter. La Cour se demande ailleurs (voir paragraphes 135-
137 ci-dessous) dans quelle mesure elle peut, en traçant une ligne de déli-
mitation unique, s’éloigner des points de base retenus par les parties aux
fins de la délimitation de leurs mers territoriales. Lorsqu’elle doit cons-
 ruire une ligne d’équidistance provisoire entre des Etats adjacents, la
Cour tient compte, dans le choix de ses propres points de base, de consi-
dérations relatives aux façades maritimes de l’une et l’autre partie. Le
 racé ainsi adopté est largement fonction de la géographie physique et des
points où les deux côtes s’avancent le plus vers le large.
   118. Conformément à la jurisprudence constante de la Cour en matière
de délimitation maritime, la première étape consiste à établir la ligne
d’équidistance provisoire. A ce stade, la Cour ne s’intéresse pas encore
aux éventuelles circonstances pertinentes, et la ligne est tracée selon des
critères strictement géométriques, sur la base de données objectives.

   119. En la présente affaire, la Cour commencera donc par tracer une
 igne d’équidistance provisoire entre les côtes adjacentes de la Roumanie
et de l’Ukraine, qui se prolongera par une ligne médiane entre leurs côtes
se faisant face.
   120. Le tracé de la ligne finale doit aboutir à une solution équitable
 articles 74 et 83 de la CNUDM). La Cour examinera donc, lors de la
deuxième phase, s’il existe des facteurs appelant un ajustement ou un
déplacement de la ligne d’équidistance provisoire afin de parvenir à un
résultat équitable (Frontière terrestre et maritime entre le Cameroun et le

44

45

Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
C.I.J. Recueil 2002, p. 441, par. 288). La Cour a par ailleurs indiqué clai-
rement que, lorsque la ligne à tracer traverse plusieurs zones de juridic-
 ion qui coïncident, « la méthode dite des principes équitables et des
circonstances pertinentes peut utilement être appliquée, cette méthode
permettant également d’aboutir dans ces zones maritimes à un résultat
équitable » (Différend territorial et maritime entre le Nicaragua et le
Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 741, par. 271).
   121. Il s’agit là de la deuxième étape de la délimitation, à laquelle la
Cour s’intéressera après avoir tracé la ligne d’équidistance provisoire.
   122. Enfin, la Cour s’assurera, dans une troisième étape, que la ligne
 une ligne d’équidistance provisoire ayant ou non été ajustée en fonction
des circonstances pertinentes) ne donne pas lieu, en l’état, à un résultat
 néquitable du fait d’une disproportion marquée entre le rapport des lon-
gueurs respectives des côtes et le rapport des zones maritimes pertinentes
attribuées à chaque Etat par ladite ligne (voir paragraphes 214-215 ci-
dessous). La vérification finale du caractère équitable du résultat obtenu
doit permettre de s’assurer qu’aucune disproportion marquée entre les
zones maritimes ne ressort de la comparaison avec le rapport des lon-
gueurs des côtes.
   Cela ne signifie toutefois pas que les zones ainsi attribuées à chaque
Etat doivent être proportionnelles aux longueurs des côtes : ainsi que la
Cour l’a indiqué, « c’est ... le partage de la région qui résulte de la déli-
mitation et non l’inverse » (Délimitation maritime dans la région située
entre le Groenland et Jan Mayen (Danemark c. Norvège), arrêt,
C.I.J. Recueil 1993, p. 67, par. 64).


       8. ETABLISSEMENT DE LA LIGNE D’ÉQUIDISTANCE PROVISOIRE

                      8.1. Choix des points de base

   123. La Roumanie fait valoir que les points de base à prendre en
considération pour le tracé de la ligne d’équidistance provisoire entre les
côtes adjacentes de la Roumanie et de l’Ukraine sont, sur la côte rou-
maine, la pointe de la digue de Sulina, et, sur la côte ukrainienne, un
point situé sur l’île de Kubansky et le cap Burnas. La Roumanie estime
par ailleurs que les points de base à retenir sur les côtes de la Roumanie
et de l’Ukraine qui se font face sont, sur la côte roumaine, la pointe de la
digue de Sulina et l’extrémité de la péninsule de Sacaline, et, sur la côte
ukrainienne, le cap Tarkhankut et le cap Chersonèse. La Roumanie fait
observer que la péninsule de Sacaline et la pointe de la digue de Sulina
 ont partie des points qu’elle a notifiés à l’Organisation des Nations
Unies comme pertinents, conformément à l’article 16 de la CNUDM
concernant la mesure de la largeur de la mer territoriale.
   124. La Roumanie soutient qu’il ne doit pas être tenu compte de l’île

46

des Serpents comme point de base aux fins de la construction de la ligne
d’équidistance provisoire. Elle prétend que l’île des Serpents est un rocher
qui ne se prête pas à l’habitation humaine ou à une vie économique
propre et qui, « partant, en application du paragraphe 3 de l’article 121
de la CNUDM de 1982, n’a ni zone économique exclusive ni plateau conti-
nental ». La Roumanie relève en outre que, lorsque l’Ukraine a notifié
à l’Organisation des Nations Unies les coordonnées des lignes de base
ayant servi à mesurer la largeur de sa mer territoriale, il n’était aucune-
ment fait allusion à l’île des Serpents. Elle considère au surplus qu’une
utilisation de cette île comme point de base conduirait à créer une distor-
sion démesurée de la côte.

                                      *
   125. L’Ukraine fait valoir, pour sa part, que les points de base perti-
nents aux fins du tracé de la ligne d’équidistance provisoire sont situés sur
 es lignes de base de chacune des Parties à partir desquelles est mesurée la
 argeur de leur mer territoriale. Ainsi, s’agissant des côtes de la Rouma-
nie, l’Ukraine s’est appuyée sur les points de base situés sur la digue de
Sulina et la péninsule de Sacaline. Pour ce qui est de ses propres côtes,
elle a pris comme référence « les points de base situés sur l’île des Ser-
pents » et l’extrémité du cap Chersonèse. L’Ukraine fait toutefois obser-
ver que l’utilisation par la Roumanie d’un point situé à l’extrémité de la
digue de Sulina produit un effet de déviation considérable sur la ligne
d’équidistance provisoire roumaine. Elle considère en outre que
     « [l]’idée qu’un ouvrage saillant construit par l’homme puisse se voir
     accorder plein effet aux fins du tracé de la ligne d’équidistance pro-
     visoire, alors qu’une formation naturelle [l’île des Serpents] [serait]
     simplement ... ignorée, ne cadre ni avec une bonne application du
     droit ni avec les principes équitables ».
   126. L’Ukraine soutient que l’île des Serpents possède une côte et a, en
conséquence, une ligne de base. Il en résulte, selon elle, que certains
points de base de cette ligne peuvent être utilisés pour tracer la ligne
d’équidistance provisoire. Elle fait observer que, contrairement à ce que
prétend la Roumanie, les lignes de base « normales », définies comme la
 aisse de basse mer longeant la côte, n’ont pas à être notifiées à l’Orga-
nisation des Nations Unies, contrairement aux lignes de base droites.
L’Ukraine soutient que l’île des Serpents, en raison de sa proximité avec
 ’Ukraine continentale, devrait, sans aucun doute, être prise en considéra-
 ion comme l’un des points de base pertinents aux fins du tracé de la ligne
d’équidistance provisoire. Selon elle, la ceinture d’eaux territoriales qui
entoure l’île des Serpents se confond en partie avec la zone de la mer ter-
ritoriale bordant le territoire continental ukrainien. De ce fait, « cette île
représente ce qu’il est convenu d’appeler une île côtière ».

                                    * *
47

   127. A ce stade du processus de délimitation, la Cour identifiera le
 ong de la côte ou des côtes pertinentes des Parties les points appropriés
qui marquent une modification significative de la direction de la côte de
sorte que la figure géométrique formée par la ligne qui relie l’ensemble de
ces points reflète la direction générale de la ligne de côtes. Les points ainsi
retenus sur chaque côte auront, sur la ligne d’équidistance provisoire, un
effet tenant dûment compte de la géographie.
   128. La Cour fait observer que, dans la présente affaire, il résulte de la
géographie que l’aptitude des côtes à générer des titres qui se chevauchent
révèle l’existence de deux zones : dans un cas, les côtes sont adjacentes,
dans l’autre, elles se font face. En pratique, la première conséquence que
 a Cour en déduit est que, sur la côte roumaine, les points de base signi-
ficatifs à partir desquels la ligne d’équidistance et la ligne médiane doi-
vent être établies sont les mêmes car cette côte se trouve à la fois en
relation d’adjacence et en relation d’opposition avec la côte ukrainienne.
La deuxième conséquence est que, la côte ukrainienne comprenant deux
segments — l’un adjacent à la côte roumaine, l’autre lui faisant face —,
 es points de base à prendre en considération doivent être identifiés sépa-
rément selon qu’il s’agit du segment de côte adjacent ou du segment de
côte opposé. La troisième conséquence est l’identification sur le cours de
 a ligne d’équidistance d’un point de rupture où les effets de l’adjacence
cédant à ceux de l’opposition entraînent son changement de direction.
Enfin, la Cour aura à analyser le caractère pertinent ou non de l’île des
Serpents du point de vue du choix des points de base.
   129. En remontant la côte roumaine à partir de la frontière entre la
Bulgarie et la Roumanie, la Cour portera d’abord son attention sur la
péninsule de Sacaline. Il s’agit du point où la direction suivie par la côte
roumaine depuis le point de rencontre entre les frontières de la Roumanie
et de la Bulgarie s’infléchit de manière quasi perpendiculaire pour se
poursuivre vers le nord. A cet endroit, les côtes roumaine et ukrainienne
se font face. L’intérêt que la péninsule de Sacaline présente du point de
vue du choix des points de base est mis en doute par l’Ukraine, qui la
décrit comme une langue de sable. La Cour observe toutefois que la
péninsule relève de la masse terrestre et fait partie de la terra firma rou-
maine : son émergence à marée haute, de façon pérenne, n’est pas contes-
 ée. Les caractéristiques géomorphologiques et la nature éventuellement
sablonneuse de la péninsule n’affectent pas les éléments de sa géographie
physique qui sont pertinents pour la délimitation maritime. Pour ces
motifs, la Cour estime approprié de retenir, aux fins de l’établissement de
 a ligne d’équidistance provisoire, un point de base situé sur la péninsule
de Sacaline (par 44° 50′ 28″ de latitude nord et 29° 36′ 52″ de longitude
est), qui correspond en l’occurrence au point communiqué par la Rou-
manie à l’Organisation des Nations Unies comme point de base au titre
de l’article 16 de la CNUDM.
   130. La Cour examinera ensuite la question de savoir si un point quel-
conque situé sur la côte roumaine de la baie de Musura pourrait servir de
point de base. Le promontoire sud de cette baie constitue en effet le point

48

 e plus saillant de la côte roumaine en direction de la côte de Crimée en
même temps qu’il est situé dans la zone où les côtes des deux Etats sont
adjacentes. Cette double caractéristique incite à le retenir aux fins d’éta-
blir la ligne d’équidistance provisoire. Cependant, en raison de l’édifica-
 ion, sur ce promontoire sud, d’une digue d’une longueur de 7,5 km, qui
prolonge d’autant ladite formation, il y a lieu de choisir entre la pointe de
cette digue et son point de jonction avec la terra firma.
   131. La Cour observera à cet égard que le caractère géométrique de la
première phase de l’opération de délimitation l’amène à retenir comme
points de base ceux que la géographie de la côte identifie en tant que réa-
 ité physique au moment où elle procède à cette délimitation. Cette réalité
géographique recouvre non seulement les facteurs physiques produits par
 a géodynamique et les mouvements de la mer, mais tout autre facteur
matériel existant.
   132. La largeur de la zone économique exclusive et celle du plateau
continental étant calculées à partir des lignes de base servant à mesurer la
mer territoriale (articles 57 et 76 de la CNUDM), la Cour doit, tout
d’abord, se pencher sur la question de savoir si la digue de Sulina pour-
rait être considérée comme une « installation permanente faisant partie
 ntégrante d’un système portuaire » au sens de l’article 11 de la CNUDM,
dont elle rappelle qu’il porte sur la délimitation de la mer territoriale. Cet
article se lit comme suit :
        « Aux fins de la délimitation de la mer territoriale, les installations
     permanentes faisant partie intégrante d’un système portuaire qui
     s’avancent le plus vers le large sont considérées comme faisant partie
     de la côte. Les installations situées au large des côtes et les îles arti-
     ficielles ne sont pas considérées comme des installations portuaires
     permanentes. »
   133. Le caractère permanent de la digue de Sulina n’ayant pas été mis
en question par les Parties, la Cour devra rechercher si cet ouvrage peut
être qualifié d’« installation » faisant « partie intégrante d’un système por-
 uaire ». Une « installation » désigne un ensemble de dispositifs, de construc-
 ions et d’équipements aménagés en vue d’un usage précis. L’expression
« installation » « faisant partie intégrante d’un système portuaire » n’est
définie ni dans la convention de Genève sur la mer territoriale et la zone
contiguë ni dans la CNUDM ; il s’agit en général d’aménagements qui
permettent d’abriter des navires, de les entretenir ou de les réparer, de per-
mettre ou de faciliter les opérations d’embarquement et de débarquement
des passagers et de chargement ou de déchargement des marchandises.
   134. La Cour note cependant que les fonctions d’une digue sont diffé-
rentes de celles d’un port : en l’occurrence, la digue de Sulina peut servir
à assurer la protection de la navigation pour atteindre l’embouchure du
Danube, ainsi que les ports qui s’y trouvent. La différence entre un port
et une digue qui s’avance vers le large a déjà été examinée dans le cadre
des travaux préparatoires de l’article 8 de la convention de Genève sur la
mer territoriale et la zone contiguë. En 1954, le rapporteur spécial de la

49

CDI a indiqué que les « digues qui servent à la protection de la côte
 représentent] un problème spécial qui ne relève ni de l’article 9 [Ports] ni
de l’article 10 [Rades] ». Ultérieurement, le concept de « digue » n’a plus
été utilisé, il a été question de « jetées, d’ouvrages servant à la protection
des côtes contre la mer ». La première phrase de l’article 11 de la CNUDM
correspond, à une modification rédactionnelle mineure près, à celle de
 ’article 8 de la convention sur la mer territoriale et la zone contiguë. La
seconde phrase, prévoyant que « les installations portuaires perma-
nentes » ne doivent pas inclure « les installations situées au large des côtes
et les côtes artificielles », est nouvelle. Lors de la Conférence de 1958,
 ’expert avait déclaré que « les installations portuaires, telles que les jetées,
 faisaient] partie du ... territoire ». Il convient de noter toutefois que la
CDI a précisé, dans les commentaires associés à son rapport à l’Assem-
blée générale, ce qui suit :
        « 3. Au cas où ces constructions atteindraient une longueur exces-
     sive (par exemple une jetée se prolongeant en mer sur plusieurs kilo-
     mètres), on peut se demander si l’article présent (art. 8) pourrait
     encore être appliqué. Ce cas ne se présentant que très rarement, la
     Commission, tout en désirant y appeler l’attention, n’a pas cru
     nécessaire de prendre position à cet égard. » (Annuaire de la Com-
     mission du droit international, 1956, vol. II, p. 269.)
    Il résulte de ce qui précède que la CDI n’a pas, à l’époque, entendu
définir de façon précise la limite à partir de laquelle une digue, jetée ou
 nstallation ne ferait plus « partie intégrante d’un système portuaire ». La
Cour en conclut qu’il y a lieu de procéder au cas par cas et que ni le texte
de l’article 11 de la CNUDM ni les travaux préparatoires ne l’empêchent
de procéder à une interprétation restrictive de la notion d’installation
portuaire qu’elle a esquissée précédemment, de manière à éviter ou à atté-
nuer le problème de longueur excessive relevé par la CDI. Cela vaut tout
particulièrement dans les cas où, comme en l’espèce, il s’agit de délimiter
des zones situées au-delà de la mer territoriale.
    135. En ce qui concerne l’utilisation de la digue de Sulina comme point
de base aux fins de la présente délimitation, la Cour doit examiner la per-
 inence de la notification adressée par la Roumanie à l’Organisation des
Nations Unies conformément à l’article 16 de la CNUDM, notification
dans laquelle la Roumanie a retenu la pointe de la digue de Sulina
comme point de base pour tracer la ligne de base de sa mer territoriale.
L’Ukraine n’a pas contesté ce choix.
    136. L’article 16 dispose que « [l]es lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale ... et les lignes de délimitation [de la
mer territoriale] sont indiquées sur des cartes marines » (par. 1) et que
« [l]’Etat côtier dépose un exemplaire [de chacune de ces cartes ou listes]
auprès du Secrétaire général de l’Organisation des Nations Unies ». Etant
donné que l’article 57 (qui concerne la largeur de la zone économique exclu-
 ive) et le paragraphe 1 de l’article 76 (qui définit le plateau continental) de
 a CNUDM disposent que ces zones maritimes peuvent s’étendre jusqu’à

50

200 milles marins « des lignes de base à partir desquelles est mesurée la lar-
geur de la mer territoriale », la question se pose de savoir si la pointe de la
digue de Sulina doit être retenue aux fins de la présente délimitation.
   137. La Cour relève que la question de la détermination de la ligne de
base servant à mesurer la largeur du plateau continental et de la zone
économique exclusive et celle de la définition des points de base servant à
 racer une ligne d’équidistance/médiane aux fins de délimiter le plateau
continental et la zone économique exclusive entre deux Etats adjacents
ou se faisant face sont deux questions distinctes.
   Dans le premier cas, l’Etat côtier peut déterminer les points de base
pertinents conformément aux dispositions de la CNUDM (art. 7, 9,
10, 12 et 15). Il s’agit cependant d’un exercice qui comporte toujours un
aspect international (voir Pêcheries (Royaume-Uni c. Norvège), arrêt,
C.I.J. Recueil 1951, p. 132). Dans le second cas, celui de la délimitation
des zones maritimes concernant deux Etats ou plus, la Cour ne saurait se
 onder sur le seul choix par l’une des parties de ces points de base. La
Cour doit, lorsqu’elle délimite le plateau continental et les zones écono-
miques exclusives, retenir des points de base par référence à la géographie
physique des côtes pertinentes.
   138. Quant aux caractéristiques particulières de la pointe de la digue
de Sulina comme point de base pertinent pour construire la ligne d’équi-
distance provisoire, la Cour fera observer que, indépendamment de sa lon-
gueur, il n’a pas été démontré de façon concluante que cette digue servait
directement aux activités portuaires. Aussi la Cour n’est-elle pas convain-
cue que la pointe de la digue de Sulina soit un point de base pertinent aux
fins de tracer une ligne d’équidistance provisoire délimitant le plateau
continental et les zones économiques exclusives.
   139. En revanche, le point de jonction de la digue avec la terra firma
est, à défaut d’être incorporé à la masse continentale roumaine, immobi-
 isé par celle-ci. Ce point est à l’abri des mouvements du littoral dus à des
phénomènes marins. Comme point de base pertinent aux fins de la pre-
mière étape de la délimitation, il a l’avantage, au contraire de la pointe de
 a digue, de ne pas privilégier une installation au détriment de la géogra-
phie physique de la masse terrestre.
   140. Pour ces motifs, la Cour est d’avis que le point de jonction de la
digue de Sulina avec la masse continentale roumaine devrait être utilisé
comme point de base pour l’établissement de la ligne d’équidistance
provisoire.
   141. La Cour conclut donc qu’elle retiendra la péninsule de Sacaline
 située par 44° 50′ 28″de latitude nord et 29° 36′ 52″ de longitude est) et la
base de la digue de Sulina (située par 45° 09′ 51,9″ de latitude nord et
29° 43′ 14,5″ de longitude est) 2 comme points de base sur la côte roumaine.

                                          *

  2   Coordonnées communiquées par les Parties par rapport au datum de Pulkovo.

51

   142. La Cour en vient maintenant à la désignation des points de base
pertinents de la côte ukrainienne, en commençant par le secteur où les
côtes sont adjacentes.
   143. Pour ce premier secteur, la Cour estime approprié de retenir
 ’extrémité sud-est de l’île de Tsyganka du côté ukrainien, laquelle est le
pendant de la base de la digue de Sulina du côté roumain. Son emplace-
ment est important, dans la mesure où il s’agit, dans ce secteur d’adja-
cence, du point le plus avancé vers le large de la côte ukrainienne.
   144. Dans ce secteur où les côtes sont adjacentes, la Cour doit égale-
ment examiner la pertinence, pour la construction de la ligne d’équidis-
 ance provisoire, du point de base ukrainien situé sur l’île de Kubansky.
Elle relève que ce point n’a aucune incidence sur la ligne d’équidistance
 racée à partir du point de base situé sur l’île de Tsyganka, sur la côte
ukrainienne, et de celui situé à la base de la digue de Sulina, sur la côte
roumaine. Ce point de base ne doit donc pas être considéré comme per-
 inent aux fins de la présente délimitation.
   145. La Cour s’intéressera maintenant aux points de base situés sur la
partie de la côte ukrainienne qui fait face à la côte roumaine.
   146. Elle commencera par le cap Tarkhankut, point extrême faisant
 ace à la côte roumaine, situé sur la côte de Crimée. Celle-ci décrit à cet
endroit une saillie marquée, configuration qui rend approprié le choix de
ce cap comme point de base pertinent.
   147. Le cap Chersonèse est un autre point de la côte de Crimée repré-
sentant une avancée importante de la terre vers le large et où se manifeste
également une saillie significative, même si elle est moins importante
qu’au cap Tarkhankut. Cette configuration est suffisante pour justifier
son choix comme point de base pertinent.
   148. En conséquence, la Cour conclut qu’elle utilisera l’île de Tsyganka
 située par 45° 13′ 23,1″ de latitude nord et 29° 45′ 33,1″ de longitude est),
 e cap Tarkhankut (situé par 45° 20′ 50″ de latitude nord et 32° 29′ 43″
de longitude est) et le cap Chersonèse (situé par 44° 35′ 04″ de latitude
nord et 33° 22′ 48″ de longitude est) 3 comme points de base sur la côte
ukrainienne.
   149. Le cas de l’île des Serpents doit faire l’objet d’un examen parti-
culier dans le cadre de l’établissement de la ligne d’équidistance provi-
soire. S’agissant du choix des points de base, la Cour fait observer que
des îles côtières ont parfois pu être assimilées à la côte de l’Etat, en par-
 iculier lorsque celle-ci était découpée en une série d’îles frangeantes.
Ainsi, dans le cadre d’un arbitrage relatif à une délimitation maritime, un
 ribunal international s’est servi de points de base situés sur la laisse de
basse mer de certaines îles frangeantes considérées comme appartenant à
 a côte même de l’une des parties (Sentence du tribunal arbitral dans la
deuxième étape de la procédure entre l’Erythrée et le Yémen (délimitation
maritime), 17 décembre 1999, RSA, vol. XXII, p. 43-44, par. 139-146).


  3   Coordonnées communiquées par les Parties par rapport au datum de Pulkovo.

52

L’île des Serpents, formation isolée située à quelque 20 milles marins du
continent, ne fait cependant pas partie d’une série d’îles frangeantes qui
 ormerait la « côte » de l’Ukraine.
   Considérer l’île des Serpents comme une partie pertinente du littoral
reviendrait à greffer un élément étranger sur la côte ukrainienne ; c’est-à-
dire à refaçonner, par voie judiciaire, la géographie physique, ce que ni le
droit ni la pratique en matière de délimitation maritime n’autorisent. La
Cour est donc d’avis que l’île des Serpents ne saurait être assimilée à la
configuration côtière de l’Ukraine (voir le cas de l’île de Filfla dans
 ’affaire du Plateau continental (Jamahiriya arabe libyenne/Malte),
arrêt, C.I.J. Recueil 1985, p. 13).
   Dès lors, la Cour considère qu’il n’y a lieu de retenir aucun point de
base sur l’île des Serpents aux fins d’établir une ligne d’équidistance pro-
visoire entre les côtes respectives de la Roumanie et de l’Ukraine. D’autres
aspects relatifs à l’île des Serpents seront examinés aux paragraphes 179-
188 ci-dessous.

         8.2. Construction de la ligne d’équidistance provisoire
   150. La Roumanie soutient que le premier segment de la frontière
maritime délimitant les zones maritimes des deux Etats au-delà de leurs
mers territoriales a été établi par des accords successifs entre elle-même et
 ’Union soviétique : du point terminal de la frontière séparant les mers
 erritoriales des deux Etats, situé par 45° 05′ 21″ de latitude nord et
30° 02′ 27″ de longitude est, la frontière maritime suit l’arc de cercle de
12 milles marins de rayon autour de l’île des Serpents jusqu’au point situé
sur cet arc par 45° 14′ 20″ de latitude nord et 30° 29′ 12″ de longitude est
 voir section 4 ci-dessus). Au-delà de ce point, la Roumanie prétend que
 a frontière maritime n’a jamais été délimitée entre elle-même et l’Union
soviétique ou l’Ukraine. La Roumanie trace une ligne d’équidistance pro-
visoire à partir du point terminal de la frontière terrestre/fluviale qui
sépare les deux Etats en tenant compte des points de base saillants des
côtes roumaine et ukrainienne adjacentes. Ces points sont : sur la côte
roumaine, la pointe de la digue de Sulina, et, sur la côte ukrainienne, l’île
de Kubansky et le cap Burnas. Le point situé sur l’arc de l’île des Ser-
pents par 45° 14′ 20″ de latitude nord et 30° 29′ 12″ de longitude est
n’étant pas sur la ligne d’équidistance, mais à environ 2,5 milles marins
au nord de celle-ci, il faut, de l’avis de la Roumanie, commencer la déli-
mitation de la frontière maritime au-delà de ce point en le reliant à la
 igne d’équidistance provisoire. La ligne ainsi tracée passe par un point
situé par 45° 11′ 59″ de latitude nord et 30° 49′ 16″ de longitude est, c’est-
à-dire pratiquement à mi-chemin entre l’arc de 12 milles marins de rayon
entourant l’île des Serpents et le tripoint entre les côtes adjacentes rou-
maine et ukrainienne et la côte criméenne qui leur fait face situé par
45° 09′ 45″ de latitude nord et 31° 08′ 40″ de longitude est. La Roumanie
 ait valoir que, au sud de ce point, la délimitation est régie par les côtes
roumaine et ukrainienne qui se font face.

53

   151. Dans le calcul de la ligne médiane, la Roumanie tient compte des
points de base saillants des côtes pertinentes des deux Etats qui se font
 ace (la pointe de la digue de Sulina et l’extrémité de la péninsule de Saca-
 ine sur la côte roumaine, et les caps Tarkhankut et Chersonèse sur la
côte ukrainienne). La ligne d’équidistance roumaine dans le secteur où les
côtes se font face coïncide donc avec le segment de la ligne médiane qui
va du tripoint entre les côtes adjacentes roumaine et ukrainienne et la
côte criméenne qui leur fait face au nord, au point au-delà duquel les
 ntérêts d’Etats tiers pourraient être touchés au sud, point que la Rou-
manie situe par 43° 26′ 50″ de latitude nord et 31° 20′ 10″ de longitude est.

                                      *
   152. L’Ukraine soutient que la ligne d’équidistance provisoire doit être
construite par référence aux points de base situés sur les lignes de base de
chacune des Parties à partir desquelles est mesurée la largeur de leur mer
 erritoriale. Ainsi, l’Ukraine utilise pour la Roumanie les points de base
situés à la pointe de la digue de Sulina et sur la péninsule de Sacaline. Elle
prend comme référence, pour elle-même, les points de base situés sur l’île
des Serpents et à l’extrémité du cap Chersonèse. La ligne d’équidistance
provisoire préconisée par l’Ukraine part du point d’intersection des eaux
 erritoriales des Parties tel que défini à l’article premier du traité de 2003
relatif au régime de leur frontière d’Etat (45° 05′ 21″ de latitude nord,
30° 02′ 27″ de longitude est). La ligne se dirige ensuite vers le sud jusqu’à
un point situé par 44° 48′ 24″ de latitude nord et 30° 10′ 56″ de longitude
est, point à partir duquel elle s’infléchit dans une direction sud-est jusqu’au
point situé par 43° 55′ 33″ de latitude nord et 31° 23′ 26″ de longitude est,
avant de se prolonger plein sud.

                                    * *
   153. La Cour rappelle que la ligne d’équidistance provisoire doit être
construite à partir des points de base situés, pour la côte roumaine, sur la
péninsule de Sacaline et au point de jonction de la digue de Sulina avec la
 erra firma, et, pour la côte ukrainienne, sur l’île de Tsyganka, le cap
Tarkhankut et le cap Chersonèse.
   154. Le segment initial de la ligne d’équidistance provisoire entre les
côtes adjacentes de la Roumanie et de l’Ukraine est construit à partir des
points de base constitués, pour la côte roumaine, par la base de la digue
de Sulina et, pour la côte ukrainienne, par la pointe sud-est de l’île de
Tsyganka. A partir d’un point situé à mi-distance de ces deux points de
base, il se dirige vers le sud-est jusqu’au point A (situé par 44° 46′ 38,7″ de
 atitude nord et 30° 58′ 37,3″ de longitude est), où son tracé s’infléchit
sous l’effet d’un point de base situé sur la péninsule de Sacaline, sur la
côte roumaine. Au point A, la ligne d’équidistance change légèrement de
direction pour se poursuivre jusqu’au point B (situé par 44° 44′ 13,4″ de
 atitude nord et 31° 10′ 27,7″ de longitude est), où son tracé s’infléchit

54

sous l’effet du point de base situé sur le cap Tarkhankut, sur la côte
opposée de l’Ukraine. Au point B, elle s’oriente vers le sud-sud-est pour
se poursuivre jusqu’au point C (situé par 44° 02′ 53,0″ de latitude nord et
31° 24′ 35,0″ de longitude est), calculé à partir des points de base situés,
pour la côte roumaine, sur la péninsule de Sacaline et, pour la côte ukrai-
nienne, aux caps Tarkhankut et Chersonèse. A partir du point C, la ligne
d’équidistance se poursuit vers le sud, selon un azimut initial de
185° 23′ 54,5″ 4. Cette ligne reste régie par les points de base situés sur la
péninsule de Sacaline, sur la côte roumaine, et le cap Chersonèse, sur la
côte ukrainienne.
   (Pour la construction de la ligne d’équidistance, voir croquis nos 6 et 7,
p. 114 et 115.)


                       9. LES CIRCONSTANCES PERTINENTES

   155. Comme la Cour l’a indiqué plus haut (voir paragraphes 120-121),
une fois la ligne d’équidistance provisoire tracée, elle doit « examiner s’il
existe des facteurs appelant un ajustement ou un déplacement de cette
 igne afin de parvenir à un « résultat équitable » » (Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 441, par. 288).
Dans la jurisprudence de la Cour, depuis les affaires relatives au Plateau
continental de la mer du Nord (République fédérale d’Allemagne/Dane-
mark ; République fédérale d’Allemagne/Pays-Bas), de tels facteurs
sont habituellement qualifiés de circonstances pertinentes (arrêt, C.I.J.
Recueil 1969, p. 53, par. 53). Ils ont pour fonction de permettre à la
Cour de s’assurer que la ligne d’équidistance provisoire, tracée, selon la
méthode géométrique, à partir de points de base déterminés sur les côtes
des parties, n’est pas, à la lumière des circonstances particulières de
 ’espèce, perçue comme inéquitable. Si tel était le cas, la Cour devrait
ajuster la ligne afin de parvenir à la « solution équitable » prévue au para-
graphe 1 de l’article 74 et au paragraphe 1 de l’article 83 de la CNUDM.
   156. Les Parties ont avancé et analysé plusieurs facteurs constituant,
selon elles, les circonstances pertinentes possibles en l’espèce. Elles par-
viennent à des conclusions différentes. La Roumanie soutient que sa ligne
d’équidistance provisoire produit un résultat équitable et qu’elle n’appelle
donc aucun ajustement. L’Ukraine, pour sa part, invoque l’existence de
circonstances pertinentes appelant un ajustement de sa ligne d’équidis-
 ance provisoire consistant à la « rapproch[er] ... du littoral roumain ».

  4 Les coordonnées géographiques utilisées par les Parties pour tracer les lignes

d’équidistance qu’elles proposent sont données par référence au datum de Pulkovo. La
Cour, pour sa part, a choisi d’utiliser le datum WGS 84. Les positions des points A, B et
C sont établies sur la base de ce datum géodésique. La ligne d’équidistance décrite dans ce
paragraphe est une ligne géodésique et l’azimut donné, un azimut géodésique établi sur la
base du système WGS 84.

55

   157. Avant d’examiner les circonstances pertinentes mentionnées par
 es Parties, la Cour tient à rappeler que la ligne d’équidistance provisoire
qu’elle a tracée à la section 8 ci-dessus ne coïncide pas avec les lignes provi-
soires tracées par l’Ukraine ou la Roumanie. En conséquence, c’est à cette
 igne tracée par la Cour, et non à celles de la Roumanie ou de l’Ukraine,
que la Cour se référera lorsqu’elle analysera ce que les Parties considèrent
comme constituant les circonstances pertinentes en la présente espèce.

            9.1. La disproportion entre les longueurs des côtes
  158. La circonstance qu’invoque l’Ukraine à l’appui de sa thèse selon
 aquelle il y a lieu d’ajuster la ligne d’équidistance provisoire en rappro-
chant la ligne de délimitation du littoral roumain est la disparité entre les
 ongueurs des côtes des Parties contiguës à la zone à délimiter.

                                       *
   159. La Roumanie reconnaît que la configuration générale des côtes
peut constituer, dans ce contexte géographique particulier, une circons-
 ance pertinente susceptible d’être prise en considération en vue d’ajuster
 a ligne d’équidistance. En ce qui concerne spécifiquement une éventuelle
disproportion entre les longueurs des côtes des Parties, elle note toutefois
que, en matière de délimitation maritime, il est rare que la disparité entre
 es côtes des Parties intervienne en tant que circonstance pertinente. Qui
plus est, en la présente espèce, il n’existerait aucune disparité manifeste
entre les longueurs des côtes respectives de la Roumanie et de l’Ukraine.
   160. La Roumanie ajoute que, en tout état de cause, il n’y a lieu de
 enir compte de la proportionnalité « qu’après avoir identifié la ligne
résultant de l’application de la méthode des principes équitables/circons-
 ances spéciales ».
   161. En conclusion, la Roumanie considère que la prétendue « prépon-
dérance géographique de l’Ukraine dans la zone » et « la disparité entre
 es longueurs des côtes » des Parties ne devraient pas être considérées
comme des circonstances pertinentes en l’espèce.

                                       *
   162. En ce qui concerne la configuration côtière, l’Ukraine affirme
qu’il existe une grande marge d’appréciation quant à la portée que celle-ci
peut revêtir en tant que circonstance pertinente. Elle soutient que, dans le
contexte de la présente affaire, la configuration côtière fait clairement
apparaître la prépondérance géographique de son territoire dans la zone
pertinente, prépondérance qui ressort également de la longueur des côtes :
 a côte pertinente ukrainienne est plus de quatre fois plus longue que la
côte roumaine. L’Ukraine note que, dans la quasi-totalité des affaires de
délimitation maritime examinées par des juridictions internationales, « la
comparaison des longueurs des côtes pertinentes a tenu une place non
négligeable et a même joué un rôle décisif dans plusieurs des décisions qui

56

57

58

ont été prises ». Ainsi, d’après elle, la disproportion marquée entre les
ongueurs des côtes des Parties constitue une circonstance pertinente à
prendre en compte aux fins de tracer une ligne de délimitation et appelle,
pour parvenir à un résultat équitable, un déplacement de la ligne d’équi-
distance provisoire.

                                    * *
   163. La Cour fait observer que les longueurs respectives des côtes ne
peuvent jouer aucun rôle dans l’établissement de la ligne d’équidistance
provisoire. La délimitation est une opération qui diffère de l’attribution
de ressources ou de zones (voir Plateau continental de la mer du Nord
(République fédérale d’Allemagne/Danemark ; République fédérale d’Alle-
magne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 22, par. 18). Aucun prin-
cipe de proportionnalité n’intervient en tant que tel dans la détermination
 nitiale de la ligne d’équidistance provisoire.
   164. En cas de disparités particulièrement marquées entre les lon-
gueurs des côtes, la Cour peut choisir de traiter cette réalité géographique
comme une circonstance pertinente qui exigerait de procéder à quelques
ajustements de la ligne d’équidistance provisoire.
   165. Dans l’affaire de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (interve-
nant)), la Cour a reconnu qu’« une différence importante de longueurs
des côtes respectives des parties [pouvait] être un élément à prendre en
considération pour ajuster ou déplacer la ligne provisoire de délimita-
 ion » (arrêt, C.I.J. Recueil 2002, p. 446, par. 301; les italiques sont de la
Cour), même si elle a jugé qu’il n’y avait pas lieu en l’espèce de déplacer
 a ligne d’équidistance.
   166. Dans l’affaire de la Délimitation maritime dans la région située
entre le Groenland et Jan Mayen (Danemark c. Norvège), la Cour a jugé
que la disparité entre les longueurs des côtes de Jan Mayen et du Groen-
 and (approximativement 1 pour 9) constituait une « circonstance spé-
ciale » nécessitant que la ligne médiane provisoire soit modifiée — en
étant rapprochée de la côte de Jan Mayen — afin d’éviter des résultats
 néquitables à l’égard tant du plateau continental que de la zone de
pêche. La Cour a indiqué que
     « [i]l conv[enait] toutefois d’indiquer clairement que la prise en compte
     de la disparité des longueurs des côtes ne signifie pas une application
     directe et mathématique du rapport entre les longueurs des façades
     côtières du Groenland oriental et de Jan Mayen » (arrêt, C.I.J.
     Recueil 1993, p. 69, par. 69).
Elle a ensuite rappelé l’observation qu’elle avait faite dans l’affaire du
Plateau continental (Jamahiriya arabe libyenne/Malte) :
       « Si la proportionnalité pouvait être appliquée ainsi, on voit mal
     quel rôle toute autre considération pourrait encore jouer ; en effet la
     proportionnalité serait alors à la fois le principe du titre sur le pla-

59

     teau continental et la méthode permettant de mettre ce principe en
     œuvre. En tout état de cause la faiblesse de l’argument est que l’uti-
     lisation de la proportionnalité comme véritable méthode ne trouve
     aucun appui dans la pratique des Etats ou leurs prises de position
     publiques, en particulier à la troisième conférence des Nations Unies
     sur le droit de la mer, non plus que dans la jurisprudence. » (Arrêt,
     C.I.J. Recueil 1985, p. 45, par. 58.)
   Dans cette dernière affaire, la Cour a estimé que la différence entre les
 ongueurs des côtes pertinentes de Malte et de la Libye (d’un rapport de 1
à 8) était « si grande qu’elle appel[ait] un ajustement de la ligne médiane »
 ibid., p. 50, par. 68 ; les italiques sont de la Cour). La Cour a ajouté :
« l’ampleur de cet ajustement ne résulte pas d’une opération mathéma-
 ique ; elle reste à déterminer » (ibid.).
   167. La Cour rappelle en outre que, dans l’affaire de la Délimitation de
 a frontière maritime dans la région du golfe du Maine (Canada/Etats-Unis
d’Amérique), la Chambre a considéré que pouvaient être tirées, « dans cer-
 aines conditions, les conséquences appropriées d’éventuelles inégalités
dans l’extension des côtes de deux Etats dans la même aire de délimita-
 ion » (arrêt, C.I.J. Recueil 1984, p. 313, par. 157 ; les italiques sont de la
Cour). Toutefois, il convient de garder présent à l’esprit que la Chambre a
 ormulé cette observation dans le cadre de son examen « [d]es critères équi-
 ables susceptibles d’être pris en considération aux fins d’une délimitation
maritime internationale » (ibid., p. 312, par. 157 ; les italiques sont de la
Cour). Elle a ensuite développé ce point dans les termes suivants :
     « [...] du fait que la prise en considération de l’extension des côtes res-
     pectives des Parties intéressées ne constitue en soi ni un critère dont
     on puisse directement s’inspirer aux fins d’une délimitation, ni une
     méthode utilisable pour effectuer en pratique cette délimitation. La
     Chambre reconnaît que, en avançant cette idée, on énonce surtout
     un moyen de vérifier si une délimitation provisoirement établie en
     faisant d’abord appel à d’autres critères et par l’utilisation d’une
     méthode n’ayant rien à faire avec ladite idée apparaît ou non comme
     satisfaisante par rapport à certaines caractéristiques géographiques
     du cas concret et s’il est ou non raisonnable d’apporter des correc-
     tions en conséquence. La pensée de la Chambre à ce sujet peut se
     résumer par la remarque qu’une délimitation maritime ne saurait
     certainement pas être établie en procédant directement à une divi-
     sion de la zone en contestation, proportionnellement à l’extension
     respective des côtes des parties de l’aire concernée, mais qu’une dis-
     proportion substantielle par rapport à cette extension, qui résulterait
     d’une délimitation établie sur une base différente, représenterait non
     moins certainement une circonstance appelant une correction adé-
     quate. » (Ibid., p. 323, par. 185 ; les italiques sont de la Cour.)
 168. En la présente espèce, toutefois, la Cour ne considère pas qu’exis-
ent de telles disparités particulièrement marquées entre les longueurs des

60

côtes pertinentes de l’Ukraine et de la Roumanie, disparités qui ren-
draient nécessaire un ajustement de la ligne d’équidistance provisoire à ce
stade. Même s’il existe indubitablement une différence entre les longueurs
des côtes pertinentes des Parties, la Cour rappelle qu’elle a précédemment
 voir paragraphe 100 ci-dessus) décidé de ne pas prendre en compte la
côte du golfe de Karkinits’ka (qui mesure quelque 278 km). La Cour note
en outre qu’elle ne saurait ignorer le fait qu’une portion non négligeable
de la côte ukrainienne qu’elle considère comme pertinente se projette sur
 a même zone que celle sur laquelle d’autres segments de la côte ukrai-
nienne se projettent, renforçant ainsi sans l’étendre dans l’espace le titre
de l’Ukraine.

      9.2. Le caractère fermé de la mer Noire et les délimitations
                     déjà effectuées dans la région
   169. La Roumanie fait observer que le caractère fermé de la mer Noire
est également une circonstance pertinente au regard de la règle plus géné-
rale consistant à tenir compte du contexte géographique de la zone à déli-
miter. Selon elle, aux fins d’apprécier le caractère équitable d’une ligne
d’équidistance, il convient d’examiner la « géographie maritime d’ensem-
ble » de la mer Noire. La Roumanie estime que ce facteur géographique
doit être considéré conjointement avec les accords de délimitation déjà
conclus, de sorte que toute nouvelle délimitation ne s’écarte pas radica-
 ement de la méthode employée par le passé dans la même mer entre
d’autres Etats riverains, sous peine d’aboutir à un résultat inéquitable.
   170. La Roumanie fait valoir que, dans tous les accords conclus en
mer Noire, l’équidistance a été utilisée comme méthode de délimitation
du plateau continental et des zones économiques exclusives. Elle ajoute
que les lignes de délimitation établies par deux de ces accords s’achèvent
par des segments construits à titre provisoire, dont le tracé définitif reste
subordonné à des pourparlers ultérieurs, et ce, parce que les parties sou-
haitaient éviter de porter atteinte aux intérêts d’Etats tiers et qu’elles
avaient à l’esprit la Roumanie.
   171. La Roumanie conclut que le caractère fermé et l’étendue assez
modeste de la mer Noire, considérés conjointement avec les solutions
convenues dans les accords de délimitation en vigueur, constituent une
circonstance pertinente dont il doit être tenu compte dans le processus de
délimitation des espaces maritimes de la Roumanie et de l’Ukraine.

                                     *
   172. L’Ukraine considère que les arguments de la Roumanie relatifs
au caractère fermé de la mer Noire et à l’importance des accords de déli-
mitation maritime conclus antérieurement par certains Etats riverains
de celle-ci « ne sont étayés ni en droit ni par le contexte factuel ». Selon
elle, il n’existe aucun régime spécial régissant les délimitations effectuées
dans une mer fermée qui procéderait simplement de cette particularité.

61

L’Ukraine estime donc que le fait que la mer Noire soit une mer fermée
« n’est pas en soi une circonstance devant être considérée comme perti-
nente aux fins de la délimitation » et n’influe aucunement sur la méthode
de délimitation à appliquer en l’espèce.
   173. L’Ukraine fait en outre observer que, d’une manière générale, des
accords bilatéraux ne sauraient être conclus au détriment des droits de
 ierces parties et que, en tant que tels, les accords de délimitation mari-
 ime existant en mer Noire ne sauraient avoir une incidence sur le présent
différend.
   L’Ukraine indique que la présence d’Etats tiers dans les environs de la
zone à délimiter peut, dans une certaine mesure seulement, être considé-
rée comme une circonstance pertinente. Cela est toutefois sans rapport
avec le choix de la méthode de délimitation ou le caractère (fermé ou
non) de la mer. Selon elle, la présence d’Etats tiers n’est pertinente que
dans la mesure où la Cour pourrait avoir à faire preuve de prudence en
déterminant le point terminal précis de la ligne de délimitation afin d’évi-
 er de causer un éventuel préjudice aux Etats situés à la périphérie de la
zone de délimitation.

                                    * *
   174. La Cour rappelle qu’elle a précédemment indiqué, lorsqu’elle a
succinctement exposé la méthode de délimitation, qu’elle tracerait une
 igne d’équidistance provisoire (voir paragraphe 116 ci-dessus). Ce choix
n’a pas été dicté par le fait que cette méthode a été utilisée dans tous les
accords de délimitation conclus en mer Noire.
   175. Deux de ces accords ont été portés à la connaissance de la Cour.
Le premier — l’accord concernant la délimitation du plateau continental
en mer Noire — a été conclu entre la Turquie et l’Union soviétique le
23 juin 1978. Quelque huit années plus tard, ces deux Etats ont décidé,
par un échange de notes en date du 23 décembre 1986 et du 6 février 1987,
que la délimitation du plateau continental convenue dans leur accord
de 1978 vaudrait également pour leurs zones économiques exclusives res-
pectives. Le segment le plus à l’ouest de cette ligne, entre les points situés
par 43° 20′ 43″ de latitude nord et 32° 00′ 00″ de longitude est, d’une part,
et 43° 26′ 59″ de latitude nord et 31° 20′ 48″ de longitude est, d’autre part,
demeurait toutefois indéterminé et devait être convenu ultérieurement, en
 emps opportun. Après la dissolution de l’Union soviétique à la fin de
 ’année 1991, l’accord de 1978 et l’accord conclu par l’échange de notes
sont restés en vigueur non seulement à l’égard de la Fédération de Russie
— Etat assurant la continuité de la personnalité juridique internationale
de l’ex-Union soviétique —, mais également à l’égard des Etats succes-
seurs de l’Union soviétique riverains de la mer Noire, dont l’Ukraine.
   176. Le second accord, conclu entre la Turquie et la Bulgarie sur le
 racé de la frontière à l’embouchure de la rivière Rezovska/Mutludere et
 a délimitation des régions maritimes entre les deux Etats en mer Noire, a
été signé le 4 décembre 1997. Il prévoit que le prolongement en direction

62

du nord-est de la ligne de délimitation du plateau continental et de la
zone économique exclusive, entre le point situé par 43° 19′ 54″ de latitude
nord et 31° 06′ 33″ de longitude est, d’une part, et le point situé par
43° 26′ 49″ de latitude nord et 31° 20′ 43″ de longitude est, d’autre part,
sera effectué lors de négociations ultérieures devant être organisées en
 emps opportun.
   177. La Cour gardera à l’esprit les délimitations maritimes convenues
entre la Turquie et la Bulgarie, ainsi qu’entre la Turquie et l’Ukraine,
 orsqu’elle examinera la question du point terminal de la frontière mari-
 ime unique qu’elle est priée de tracer en la présente affaire (voir sec-
 ion 10 ci-dessous).
   178. La Cour considère toutefois que, compte tenu des accords de déli-
mitation susmentionnés et du caractère fermé de la mer Noire, il n’y a pas
 ieu de procéder à un ajustement de la ligne d’équidistance telle qu’elle a
été tracée à titre provisoire.

     9.3. La présence de l’île des Serpents dans la zone de délimitation
    179. Les Parties s’opposent sur la qualification à conférer à l’île des
Serpents et sur le rôle que cette formation maritime devrait jouer dans le
processus de délimitation du plateau continental et de leurs zones écono-
miques exclusives respectives en mer Noire.
    180. La Roumanie soutient que l’île des Serpents n’a droit qu’à une
mer territoriale de 12 milles marins et qu’elle ne peut être utilisée comme
point de base pour tracer la ligne de délimitation au-delà de la limite des
12 milles. Elle fait valoir que l’île des Serpents est un rocher qui ne se
prête pas à l’habitation humaine ou à une vie économique propre et qui,
partant, en application du paragraphe 3 de l’article 121 de la CNUDM
de 1982, n’a ni zone économique exclusive ni plateau continental. Selon
 a Roumanie, l’île des Serpents peut être qualifiée de « rocher » parce qu’il
s’agit d’une formation rocheuse au sens géomorphologique et qu’elle est
dépourvue de sources naturelles d’eau et pratiquement dépourvue de sol,
de végétation et de faune. La Roumanie prétend que toute vie humaine
sur cette formation dépend d’approvisionnements extérieurs, notamment
en eau, et que les conditions naturelles sur l’île ne permettent pas le déve-
 oppement d’activités économiques. Elle souligne par ailleurs que « la pré-
sence d’individus dans l’exercice de fonctions officielles, telles que l’entre-
 ien d’un phare, ne signifie pas qu’une île se prête à l’habitation humaine ».
    181. La Roumanie avance, au surplus, que l’île des Serpents ne fait pas
partie de la configuration côtière des Parties et que ses côtes ne peuvent
donc être incluses parmi les côtes pertinentes de l’Ukraine aux fins de la
délimitation à effectuer.
    182. La Roumanie reconnaît cependant que, en l’espèce, la présence de
 ’île des Serpents, « entourée par une mer territoriale de 12 milles ma-
rins déjà convenue », pourrait constituer une circonstance pertinente. Elle
 ait valoir à cet égard que la jurisprudence internationale et la pratique
des Etats montrent que les îles de petite taille, indépendamment de leur

63

qualification juridique, se sont souvent vu accorder un effet très limité
— voire aucun effet — dans la délimitation du plateau continental, de la
zone économique exclusive ou d’autres zones maritimes, et ce en raison
des conséquences inéquitables qu’elles produiraient. Ainsi, pour la Rou-
manie, la ligne d’équidistance provisoire devrait, en l’espèce, être tracée
entre les côtes continentales pertinentes des Parties, les formations mari-
 imes mineures n’étant prises en considération en tant qu’éventuelles cir-
constances pertinentes que lors d’une phase ultérieure. La Roumanie pré-
cise que l’île des Serpents, compte tenu de son emplacement, ne pourrait
être considérée comme une circonstance pertinente que dans le secteur de
 a zone de délimitation où les côtes sont adjacentes (en d’autres termes, la
 igne d’équidistance provisoire serait déplacée de manière que soit
prise en compte la frontière maritime le long de l’arc de 12 milles marins
de rayon entourant l’île des Serpents, « qui ne saurait générer de zone
maritime au-delà de 12 milles marins »). En raison de son éloignement de
 a côte ukrainienne de Crimée, l’île des Serpents ne peut, selon la Rou-
manie, jouer aucun rôle en ce qui concerne la délimitation dans le secteur
où les côtes se font face. En résumé, la Roumanie considère que, même si
 ’île des Serpents peut être considérée comme une « circonstance spé-
ciale », il ne saurait lui être donné d’effet au-delà de 12 milles marins.

                                     *
   183. L’Ukraine, de son côté, affirme que la ligne de base de l’île des
Serpents génère des points de base pour la construction de la ligne d’équi-
distance provisoire. Dès lors, selon elle, les côtes de l’île font partie des
côtes pertinentes de l’Ukraine aux fins de la délimitation et ne sauraient
être réduites à une simple circonstance pertinente qui ne serait envisagée
qu’au second stade du processus de délimitation, après l’établissement de
 a ligne d’équidistance provisoire.
   184. Selon l’Ukraine, l’île des Serpents constitue indiscutablement une
« île » au sens du paragraphe 2 de l’article 121 de la CNUDM, et non un
« rocher ». Elle fait valoir que les éléments de preuve montrent que l’île
des Serpents se prête aisément à l’habitation humaine et qu’il est large-
ment établi qu’elle se prête à une vie économique propre. On y trouverait
en particulier un tapis végétal et un approvisionnement en eau douce en
quantité suffisante. L’Ukraine affirme en outre que l’île des Serpents est
« une île dotée de l’infrastructure et des logements nécessaires pour
accueillir une population active ». Elle soutient également que le para-
graphe 3 de l’article 121 est dépourvu de pertinence aux fins de la présente
délimitation car il ne se rapporte pas à des questions de délimitation mais
constitue une disposition relative à l’attribution de droits dénuée d’appli-
cation pratique dans le cas d’un espace maritime qui, en tout état de
cause, se trouve dans la limite des 200 milles de la zone économique
exclusive et du plateau continental générés par une côte continentale.

                                    * *
64

   185. A l’effet de tracer la ligne de délimitation maritime, et à défaut
d’accord de délimitation au sens des articles 74 et 83 de la CNUDM, la
Cour peut, si cela semble nécessaire au vu de circonstances pertinentes,
procéder à un ajustement de la ligne d’équidistance provisoire pour
garantir un résultat équitable. Lors de cette phase, la Cour peut être ame-
née à déterminer si cette ligne doit être ajustée en raison de la présence de
petites îles dans ses environs. Ainsi qu’il ressort de sa jurisprudence, il
arrive que la Cour décide de ne pas tenir compte d’îles de très petite taille
ou de ne pas leur accorder l’intégralité de leurs droits potentiels à des
zones maritimes, lorsque cela aurait un effet disproportionné sur la déli-
mitation (voir Plateau continental (Jamahiriya arabe libyenne/Malte),
arrêt, C.I.J. Recueil 1985, p. 48, par. 64 ; Délimitation maritime et ques-
 ions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
C.I.J. Recueil 2001, p. 104, par. 219 ; Différend territorial et maritime
entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 751, par. 302 et suiv.).

  186. La Cour rappelle qu’elle a établi que l’île des Serpents, qui ne fait
pas partie de la configuration côtière générale (voir paragraphe 149 ci-
dessus), ne pouvait servir de point de base pour construire la ligne d’équi-
distance provisoire entre les côtes des Parties, ligne qu’elle a tracée lors de
a première étape de la présente délimitation. Elle doit maintenant, dans
e cadre de la deuxième étape, déterminer si la présence de l’île des Ser-
pents dans la zone de délimitation constitue une circonstance pertinente
ustifiant un ajustement de la ligne d’équidistance provisoire.

   187. En ce qui concerne la géographie de la partie nord-ouest de la mer
Noire, la Cour a dûment tenu compte de ce qu’elle était bordée à l’ouest,
au nord et à l’est par la côte de l’Ukraine. La Cour relève que tous les
espaces devant être délimités en la présente espèce sont situés dans la zone
économique exclusive et sur le plateau continental générés par les côtes
continentales des Parties et, de surcroît, à moins de 200 milles de la côte
continentale de l’Ukraine. Elle fait par ailleurs observer que l’île des Ser-
pents se trouve à quelque 20 milles à l’est de la côte continentale de
 ’Ukraine située dans la région du delta du Danube (voir paragraphe 16
ci-dessus). Eu égard à cette configuration géographique, et aux fins de
 a délimitation avec la Roumanie, aucun droit à un plateau continental
et à une zone économique exclusive éventuellement généré par l’île des
Serpents ne saurait, compte tenu de la limite méridionale de la zone de
délimitation telle que la Cour l’a définie (voir paragraphe 114 ci-dessus et
croquis no 5, p. 102), s’étendre au-delà des espaces maritimes engendrés par
 a côte continentale de l’Ukraine. Par ailleurs, tout droit éventuellement
généré par l’île des Serpents en direction de l’est est intégralement couvert
par ceux générés par les côtes continentales occidentale et orientale de
 ’Ukraine. La Cour relève également que l’Ukraine elle-même ne consi-
dère pas que la zone pertinente s’étend, en raison de la présence de l’île
des Serpents dans la zone de délimitation, au-delà de la limite générée par

65

sa côte continentale, alors même qu’elle estime que cette formation relève
du paragraphe 2 de l’article 121 de la CNUDM (voir croquis no 3, p. 92).
  En conséquence, la Cour conclut que la présence de l’île des Serpents
ne justifie pas un ajustement de la ligne d’équidistance provisoire.

   Au vu de ce qui précède, la Cour n’a pas à examiner la question de
savoir si l’île des Serpents relève des paragraphes 2 ou 3 de l’article 121 de
 a CNUDM ou si ceux-ci sont pertinents aux fins de la présente espèce.
   188. La Cour rappelle en outre qu’une mer territoriale de 12 milles
marins a été attribuée à l’île des Serpents en vertu d’accords conclus entre
 es Parties. Elle conclut dès lors que, dans le contexte de la présente
espèce, l’île des Serpents ne devrait avoir d’autre incidence sur la
délimitation que celle découlant de l’arc des 12 milles marins de mer
 erritoriale.

     9.4. La conduite des Parties (concessions pétrolières et gazières,
                activités de pêche et patrouilles navales)
   189. Selon l’Ukraine, les activités étatiques dans la zone pertinente
« constituent une circonstance pertinente qui milite en faveur de la ligne
de délimitation du plateau continental/de la zone économique exclusive
qu’elle propose ». Elle précise que, si elle attire l’attention sur la conduite
des Parties, ce n’est pas en vue de démontrer l’existence d’une ligne résul-
 ant d’un accord tacite ou d’un modus vivendi ; il s’agit pour elle d’appré-
cier les revendications des Parties à la lumière de leur conduite effective.
L’Ukraine juge significatif le fait que les activités de la Roumanie, ou
 ’absence de telles activités, soient « fondamentalement inconciliable[s] »
avec l’argument du défendeur fondé sur la préexistence d’une délimita-
 ion maritime dans la zone en litige jusqu’au point X. Elle soutient en
outre que l’absence, dans la zone contestée, d’activités comparables de la
Roumanie est incompatible avec la position adoptée par celle-ci en la pré-
sente instance.
   190. L’Ukraine fait valoir qu’elle a, en 1993, 2001 et 2003, accordé des
permis relatifs à l’exploration de gisements pétroliers et gaziers à l’inté-
rieur de l’espace de plateau continental/de zone économique exclusive
qu’elle revendique en l’espèce. Elle affirme que l’existence de ces conces-
sions atteste qu’elle a, avant et après l’accord additionnel de 1997, auto-
risé des activités se rapportant à l’exploration de gisements pétroliers et
gaziers dans des espaces de plateau continental revendiqués en l’espèce
par la Roumanie. Elle ajoute que, avant 2001, la Roumanie n’a jamais
protesté contre les activités pétrolières et gazières de l’Ukraine dans les
zones qu’elle revendique aujourd’hui.
   L’Ukraine conclut à cet égard que ses activités pétrolières sont compa-
 ibles avec la ligne de délimitation qu’elle revendique et qu’elles doivent
être prises en considération, conjointement avec les autres circonstances
pertinentes — en particulier la géographie physique —, dans la recherche
d’une solution équitable.

66

   191. L’Ukraine fait en outre valoir que la limite de la zone écono-
mique exclusive et du plateau continental qu’elle revendique correspond
globalement à la limite entre les zones de pêche exclusives des Parties
« telle qu’elle a été respectée par la Roumanie et l’Ukraine dans le cadre
de leur gestion des activités de pêche dans le bassin nord-ouest de la mer
Noire ». L’Ukraine souligne que c’est elle, et non la Roumanie, qui a acti-
vement assuré la surveillance de cette partie de la zone. Elle soutient que
 a Roumanie n’a ni manifesté la volonté de patrouiller dans la zone ni
objecté au fait que les garde-côtes ukrainiens avaient assumé seuls la res-
ponsabilité d’intercepter les navires se livrant à des activités de pêche illé-
gales, les escortant, lorsqu’ils le pouvaient, hors de la zone économique
exclusive de l’Ukraine et prenant toute autre mesure qui s’imposait.
   192. S’agissant de la notion de date critique introduite par la Rouma-
nie, l’Ukraine affirme que, « [e]n admettant qu’il y [en] ait bien une ..., et
que cette date [critique] ait un rôle à jouer dans la délimitation maritime,
 l s’agit de la date de la requête de la Roumanie, à savoir le 16 sep-
 embre 2004 ».

                                      *
   193. La Roumanie ne considère pas que les activités étatiques dans
 a zone pertinente, c’est-à-dire l’attribution de permis d’exploration et
d’exploitation pétrolières et gazières et la pratique de la pêche, constituent
des circonstances pertinentes. En principe, les « effectivités » ou « activités
étatiques » ne sont pas, en droit, à prendre en considération aux fins de la
délimitation maritime. La Roumanie note que les « effectivités » maritimes
ne peuvent être prises en compte que si elles « reflètent un accord » tacite
susceptible de constituer une circonstance pertinente aux fins de la délimi-
 ation. Elle précise que seules les activités étatiques antérieures à la date
critique pourraient entrer dans le cadre de cette « exception » à la règle
générale, et qu’elles devraient être suffisantes pour établir « l’existence
d’un accord tacite ou [d’]un modus vivendi ». Selon la Roumanie, les
« effectivités » invoquées par l’Ukraine n’attestent pas l’existence d’une
« ligne de facto » ou d’un « type de comportement » prouvant, d’une façon
ou d’une autre, l’existence d’un accord entre les deux Parties ou d’un
acquiescement de la part de la Roumanie se rapportant d’une quelconque
 açon à la délimitation maritime. Ces activités ne sauraient dès lors cons-
 ituer un élément venant « battre en brèche l’argument de la Roumanie
relatif aux procès-verbaux de 1949 ». La Roumanie conclut qu’il ressort de
 ’ensemble des moyens se rapportant aux « activités étatiques » menées
dans la zone en litige que l’Ukraine « n’a pas démontré que [celles-ci] satis-
 aisaient, en fait ou en droit, aux critères nécessaires pour accéder au rang
de circonstances pertinentes susceptibles d’influer sur [l]a délimitation ».
   194. La Roumanie rappelle ensuite que, par l’accord additionnel
de 1997, les Parties ont clairement reconnu par écrit l’existence d’un dif-
 érend relatif à la délimitation maritime et défini le cadre de négociations
 utures en vue de conclure un accord de délimitation. Elle ajoute que les

67

dispositions de l’accord additionnel de 1997 relatives à l’existence du dif-
 érend n’ont fait que confirmer une situation de fait qui existait de longue
date. Aussi toute conduite en matière de concessions pétrolières posté-
rieure à la conclusion de l’accord additionnel de 1997 est-elle, à son sens,
dépourvue de pertinence en la présente affaire, dès lors que le différend
s’était déjà cristallisé à cette date.
   195. La Roumanie conclut que la pratique de l’Ukraine en matière de
concessions pétrolières n’étaye aucunement la délimitation préconisée par
cette dernière, et ce pour les raisons suivantes. Tout d’abord, la zone sur
 aquelle portent les concessions ukrainiennes « ne correspond pas, même
approximativement, à sa revendication en la présente instance ». Ensuite,
deux des trois permis accordés l’ont été en 2001 et en 2003, soit après la
date critique de 1997. Enfin, la Roumanie a toujours contesté les activités
ukrainiennes en matière pétrolière.
   196. En ce qui concerne les activités de pêche, la Roumanie conteste
que la pratique des Parties puisse avoir une quelconque incidence sur la
délimitation maritime en la présente espèce, étant donné que ni la Rou-
manie ni l’Ukraine ne dépendent économiquement de la pêche dans cette
zone aux réserves de poissons pélagiques limitées ; la pratique invoquée
par l’Ukraine est récente et ne porte que sur une petite portion de la zone
en litige ; enfin, cette pratique a toujours été contestée par la Roumanie et
n’a jamais été reconnue par des Etats tiers. Concernant les patrouilles
navales, la Roumanie soutient que tous les incidents navals mentionnés
par l’Ukraine — qu’ils puissent ou non être considérés comme une
circonstance pertinente — sont postérieurs à la conclusion de l’accord
additionnel et, partant, dépourvus de pertinence.

                                    * *
   197. La Cour rappelle qu’elle a conclu précédemment qu’il n’existait
aucun accord en vigueur entre les Parties délimitant leur plateau continen-
 al et leur zone économique exclusive (voir paragraphe 76 ci-dessus).
   Elle relève en outre que l’Ukraine ne se fonde pas sur des activités éta-
 iques pour démontrer l’existence d’un accord tacite ou d’un modus vivendi
entre les Parties relatif à une éventuelle ligne délimitant leur zone éco-
nomique exclusive et leur plateau continental respectifs. Si l’Ukraine se
réfère à certaines activités étatiques, c’est pour contester la ligne revendi-
quée par la Roumanie.
   198. Dans les circonstances de la présente espèce, la Cour ne voit pas
quel rôle particulier les activités étatiques invoquées ci-dessus pourraient
 ouer aux fins de la délimitation maritime. Ainsi que le tribunal arbitral
 ’a fait observer en l’affaire opposant la Barbade à Trinité-et-Tobago,
     « les juridictions internationales ont tendance à faire preuve d’une
     plus grande prudence à l’égard des critères liés aux ressources natu-
     relles ; ce facteur n’est pas, en règle générale, considéré comme
     une circonstance pertinente » (Sentence du 11 avril 2006, RIAA,
     vol. XXVII, p. 214, par. 241) [traduction du Greffe].

68

En ce qui concerne les activités de pêche, la Cour ajoute que l’Ukraine ne
 ui a présenté aucun élément de preuve démontrant que toute ligne autre
que celle qu’elle revendique serait « susceptible d’entraîner des répercus-
sions catastrophiques pour la subsistance et le développement écono-
mique des populations » (Délimitation de la frontière maritime dans la
région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 1984, p. 342, par. 237).
   La Cour ne considérant pas que les activités étatiques susmentionnées
constituent une circonstance pertinente en la présente espèce, la question
de la date critique débattue par les Parties n’appelle pas de réponse de
sa part.

                     9.5. Eventuel effet d’amputation
  199. La Roumanie affirme que la frontière maritime qu’elle propose
n’ampute pas le plateau continental ni la zone économique exclusive
auxquels elle-même et l’Ukraine ont chacune droit. L’espace attribué à
chaque Partie n’empiète pas sur le prolongement naturel de l’autre.

   Elle fait valoir que la ligne de délimitation préconisée par l’Ukraine
conduit à amputer les droits maritimes de la Roumanie, en particulier
dans le secteur nord de sa côte, entre la digue de Sulina et la péninsule de
Sacaline. Elle indique que cette ligne de délimitation lui compliquerait
singulièrement l’accès au port de Sulina et à la branche maritime du
Danube, qui constitue une importante voie de transit de marchandises.
En résumé, selon la Roumanie, la ligne ukrainienne entraînerait une
réduction majeure des zones maritimes situées au large du littoral rou-
main, « comme si les projections de chaque segment de la côte ukrai-
nienne s’étendaient sans entrave dans toutes les directions sans aucun
 erritoire roumain adjacent ou lui faisant face ».

                                     *
   200. Selon l’Ukraine, la ligne roumaine conduirait à une double
amputation de ses droits maritimes : premièrement, les droits maritimes
de l’île des Serpents seraient fortement tronqués puisque celle-ci ne pos-
sède ni plateau continental ni zone économique exclusive ; deuxièmement,
 a côte continentale ukrainienne orientée au sud serait privée de la zone
à laquelle elle peut légitimement prétendre : « [L]e résultat final est
clairement inéquitable et constitue un empiétement fondamental sur
 es espaces de plateau continental et de zone économique exclusive qui
devraient appartenir à l’Ukraine... » Ainsi, l’Ukraine soutient que « les
versions roumaines de l’équidistance produisent un effet d’amputation
marqué de la projection du front côtier ukrainien au nord de la frontière
 errestre ». Elle affirme en outre que
     « non seulement la ligne de la Roumanie empiète sur l’extension ou
     la projection de la côte ukrainienne orientée au sud-est — c’est-à-

69

     dire de la côte juste au-dessus de la frontière terrestre —, mais elle
     produit un effet d’amputation de la projection de la côte ukrainienne
     qui fait face au sud après Odessa ».
   L’Ukraine affirme que sa proposition respecte pleinement le principe
de non-empiétement, reflétant une situation géographique dans laquelle
« la côte ukrainienne donnant sur la zone à délimiter se projette essentiel-
 ement dans trois directions, alors que la côte roumaine se projette dans
une seule direction, à savoir le sud-est ».

                                    * *
   201. La Cour fait observer que la ligne de délimitation que propose
chaque Partie, notamment en son segment initial, ampute sensiblement
 es droits de l’autre au plateau continental et à une zone économique
exclusive. La ligne roumaine entrave le droit que génère pour l’Ukraine
sa côte adjacente à celle de la Roumanie, d’autant que la côte septentrio-
nale de l’Ukraine vient renforcer ce droit. La ligne ukrainienne limite,
quant à elle, les droits que la Roumanie tient de sa côte, en particulier
du segment initial de celle-ci, entre la digue de Sulina et la péninsule de
Sacaline.
   En revanche, la ligne d’équidistance provisoire tracée par la Cour évite
un tel inconvénient puisqu’elle permet aux côtes adjacentes des Parties de
produire leurs effets, en matière de droits maritimes, d’une manière rai-
sonnable et équilibrée pour chacune d’entre elles. La Cour ne voit donc,
compte tenu de ces éléments, aucune raison d’ajuster la ligne d’équidis-
 ance provisoire.

         9.6. Les considérations des Parties tenant à la sécurité
  202. La Roumanie avance qu’il n’existe aucun élément de preuve indi-
quant que la délimitation qu’elle propose nuirait aux intérêts de l’Ukraine
en matière de sécurité, même en ce qui concerne l’île des Serpents, qui
dispose d’une ceinture maritime de 12 milles marins.
  Selon la Roumanie, la ligne de délimitation ukrainienne passe trop
près de la côte roumaine, ce qui porte atteinte à ses intérêts en matière
de sécurité.

                                      *
   203. L’Ukraine soutient que sa ligne de délimitation ne compromet en
rien les intérêts de la Roumanie en matière de sécurité, puisqu’elle lui
confère des espaces de plateau continental et une zone économique exclu-
sive au large de sa côte. A cet égard, l’Ukraine fait état de « l’importance
de premier plan qu’elle attache à la sécurité et à d’autres questions du fait
de la position géographique qu’elle occupe dans cette partie de la
mer Noire sur trois côtés de la côte » et affirme qu’elle a été la seule Partie
à surveiller la zone considérée et à prévenir les activités illicites de pêche

70

ou autres dans cette zone. Selon elle, sa thèse est compatible avec cet
aspect de la conduite des Parties, ce qui n’est pas le cas de celle de la
Roumanie.

                                    * *
   204. La Cour se bornera à formuler deux observations. Premièrement,
 es intérêts légitimes des parties en matière de sécurité peuvent jouer un
rôle dans la détermination de la ligne de délimitation définitive (voir Pla-
 eau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil
1985, p. 42, par. 51). Deuxièmement, en la présente espèce, la ligne
d’équidistance provisoire que la Cour a tracée diffère toutefois sensi-
blement des lignes construites par la Roumanie et l’Ukraine. La ligne
d’équidistance provisoire déterminée par la Cour respecte pleinement les
 ntérêts légitimes de chaque Partie en matière de sécurité. Aussi n’y a-t-il
pas lieu de l’ajuster en raison de ce facteur.


                      10. LA LIGNE DE DÉLIMITATION

   205. La Cour prend acte de ce que l’article premier du traité de 2003
relatif au régime de la frontière d’Etat situe par 45° 05′ 21″ de latitude
nord et 30° 02′ 27″ de longitude est le point d’intersection des mers terri-
 oriales des Parties. Cela suffit à établir le point de départ.
   La Roumanie et l’Ukraine ont toutes deux présenté, de manière fort
détaillée, le tracé que suivrait leur ligne de délimitation respective au-delà
du point défini à l’article premier du traité de 2003 relatif au régime de la
 rontière d’Etat (voir paragraphe 13 ci-dessus et croquis no 1, p. 69). La
Cour relève que les positions des Parties divergent à cet égard.
   206. La ligne de délimitation arrêtée par la Cour, qui ne retient ni la
pointe de la digue de Sulina ni l’île des Serpents comme points de base,
part du point 1 et suit l’arc de 12 milles marins de rayon entourant l’île
des Serpents jusqu’à son intersection avec la ligne équidistante des côtes
adjacentes roumaine et ukrainienne telle que définie ci-dessus ; de là, elle
suit cette ligne jusqu’à ce que son tracé s’infléchisse sous l’effet de points
de base situés sur les côtes de la Roumanie et de l’Ukraine qui se font
 ace. A partir de ce point d’inflexion, la ligne de délimitation se poursuit
 e long de la ligne équidistante des côtes de la Roumanie et de l’Ukraine
qui se font face (pour le tracé de la ligne d’équidistance, voir para-
graphe 154 ci-dessus).
   207. La Roumanie soutient que le point terminal de la ligne de déli-
mitation est situé par 43° 26′ 50″ de latitude nord et 31° 20′ 10″ de longi-
 ude est (point Z). Elle affirme que tracer la ligne de délimitation jusqu’au
point Z ne porte pas atteinte aux droits éventuels de pays tiers à des zones
maritimes, ce point étant « pratiquement situé à équidistance des côtes
roumaine, ukrainienne et turque et étant plus éloigné de la côte bulgare ».
   208. L’Ukraine avance cependant que, afin de ne pas empiéter sur les

71

droits potentiels d’Etats tiers, le point terminal de la ligne de délimita-
 ion ne doit pas être précisé ; la ligne se terminerait donc par une flèche.
La ligne proposée par l’Ukraine se poursuit à partir du point qu’elle a
dentifié comme étant le point 3 selon l’azimut 156 jusqu’à atteindre un
point où les intérêts d’Etats tiers pourraient entrer en jeu.
   209. La Cour considère que la ligne de délimitation se prolonge en
direction du sud le long de la ligne d’équidistance jusqu’au point au-delà
duquel les intérêts d’Etats tiers pourraient être touchés.


            11. VÉRIFICATION DE L’ABSENCE DE DISPROPORTION

   210. La Cour s’assurera maintenant que le résultat auquel elle est par-
venue jusqu’à présent concernant la ligne de délimitation envisagée
n’entraîne pas de disproportion marquée entre les longueurs respectives
des côtes et les espaces répartis par ladite ligne. La Cour souscrit à
 ’observation selon laquelle
     « c’est la disproportion plutôt qu’un principe général de proportion-
     nalité qui constitue le critère ou facteur pertinent ... il ne peut jamais
     être question de refaire entièrement la nature ... il s’agit plutôt de
     remédier à la disproportion et aux effets inéquitables dus à des
     configurations ou caractéristiques géographiques particulières »
     (Délimitation du plateau continental entre le Royaume-Uni de
     Grande-Bretagne et d’Irlande du Nord et la République fran-
     çaise, RSA, vol. XVIII, p. 189, par. 101).
   211. Les espaces de plateau continental et la zone économique exclu-
sive ne doivent pas être attribués proportionnellement aux longueurs res-
pectives des côtes. La Cour doit néanmoins s’assurer ex post facto du
caractère équitable de la ligne de délimitation qu’elle a tracée (Délimita-
 ion de la frontière maritime entre la Guinée et la Guinée-Bissau, RSA,
vol. XIX, p. 183-184, par. 94-95).
   212. Cette vérification ne peut être qu’approximative. Diverses techni-
ques ont été utilisées par le passé pour apprécier la longueur des côtes,
sachant qu’aucune règle de droit international ne précise clairement s’il
convient de se référer aux côtes réelles ou d’utiliser des lignes de base, ou
encore si les côtes jouxtant des eaux intérieures doivent ou non être exclues.
   213. La Cour ne peut manquer d’observer que diverses juridictions
— dont elle-même — sont, au fil des ans, parvenues à des conclusions
différentes quant à savoir quelle disparité entre les longueurs des côtes
constituerait une disproportion significative indiquant qu’une ligne de
délimitation est inéquitable et devrait être ajustée. C’est là une question
que la Cour doit examiner au cas par cas, à la lumière de la géographie de
 a région dans son ensemble.
   214. En la présente espèce, la Cour a mesuré les côtes en fonction de
 eur direction générale. Elle n’a pas utilisé les lignes de base proposées par
 es Parties à cette fin. Les côtes qui bordent les eaux situées à l’intérieur

72

de golfes ou de profondes échancrures n’ont pas non plus été prises en
compte. Ces mesures sont nécessairement approximatives, étant donné
que l’objet de cette dernière étape est de s’assurer qu’il n’y a pas de dis-
proportion significative.
   215. Il suffit, lors de cette troisième étape, que la Cour précise que les
 ongueurs respectives des côtes de la Roumanie et de l’Ukraine, mesurées
comme indiqué ci-dessus, sont dans un rapport d’environ 1 à 2,8, les por-
 ions de zone pertinente de ces Etats s’inscrivant, quant à elles, dans un
rapport d’environ 1 à 2,1.
   216. Selon la Cour, cela ne tend pas à indiquer que la ligne qu’elle a
 racée, et pour laquelle elle s’est soigneusement assurée qu’aucune cir-
constance pertinente n’en justifiait l’ajustement, doive être en quelque
 açon modifiée.


     12. LA FRONTIÈRE MARITIME DÉLIMITANT LE PLATEAU CONTINENTAL
                    ET LES ZONES ÉCONOMIQUES EXCLUSIVES


   217. La Cour fait observer qu’une frontière maritime délimitant le pla-
 eau continental et les zones économiques exclusives ne doit pas être assi-
milée à une frontière d’Etat séparant des territoires. La première définit les
 imites des zones maritimes dans lesquelles les Etats côtiers détiennent, en
vertu du droit international, certains droits souverains à des fins précises.
La seconde définit les limites territoriales de la souveraineté de l’Etat. En
conséquence, la Cour estime qu’aucune confusion ne peut exister quant à
 a nature de la frontière maritime délimitant la zone économique exclusive
et le plateau continental ; elle utilisera donc cette expression.
   218. La ligne constituant la frontière maritime établie par la Cour
débute au point 1, point d’intersection entre la limite extérieure de la mer
 erritoriale de la Roumanie et celle de la mer territoriale de l’Ukraine
autour de l’île des Serpents, tel que défini à l’article premier du traité
de 2003 relatif au régime de la frontière d’Etat (voir paragraphe 28 ci-
dessus). De là, elle suit l’arc de la mer territoriale de 12 milles marins
de l’île des Serpents jusqu’à son intersection, au point 2, situé par
45° 03′ 18,5″ de latitude nord et 30° 09′ 24,6″ de longitude est, avec une
 igne équidistante des côtes adjacentes de la Roumanie et de l’Ukraine,
 racée à partir de points de base situés à la base de la digue de Sulina et
à la pointe sud-est de l’île de Tsyganka. A partir du point 2, la frontière
maritime continue vers le sud-est le long de la ligne d’équidistance 5
 usqu’au point 3, situé par 44° 46′ 38,7″ de latitude nord et 30° 58′ 37,3″ de
 ongitude est (point A de la ligne d’équidistance provisoire), où le tracé de
cette dernière s’infléchit sous l’effet d’un point de base situé sur la pénin-
sule de Sacaline.

  5 Pour la description de la ligne d’équidistance dans son intégralité, voir le para-

graphe 154 ci-dessus.

73

   A partir du point 3, la frontière maritime se poursuit vers le sud-est le
 ong de la ligne d’équidistance jusqu’au point 4, situé par 44° 44′ 13,4″
de latitude nord et 31° 10′ 27,7″ de longitude est (point B de la ligne
d’équidistance provisoire), où son tracé s’infléchit sous l’effet du
point de base situé au cap Tarkhankut, sur la côte opposée de l’Uk-
raine, en direction du sud-sud-est. A partir du point 4, la frontière
suit la ligne d’équidistance entre les côtes de la Roumanie et de
 ’Ukraine qui se font face, jusqu’au point 5, situé par 44° 02′ 53,0″
de latitude nord et 31° 24′ 35,0″ de longitude est (point C de la ligne
d’équidistance provisoire), lequel est déterminé par des points de base
situés sur la péninsule de Sacaline, sur la côte roumaine, et les caps
Tarkhankut et Chersonèse, sur la côte ukrainienne ; à partir de
ce point, elle se poursuit vers le sud le long de la ligne d’équidistance,
selon un azimut géodésique initial de 185° 23′ 54,5″, jusqu’à atteindre
 a zone où les droits d’Etats tiers peuvent entrer en jeu (voir croquis
nos 8 et 9, p. 132 et 133).
   Les coordonnées géographiques des points 2, 3, 4 et 5 de la frontière
maritime unique telle qu’établie dans le présent paragraphe ainsi que
dans le dispositif (voir paragraphe 219) sont données par référence au
datum WGS 84.

                                    * * *

                               13. DISPOSITIF

  219. Par ces motifs,
  LA COUR,
  A l’unanimité,
   Dit que, à partir du point 1, tel que convenu par les Parties à l’ar-
 icle premier du traité de 2003 relatif au régime de la frontière d’Etat,
 a ligne frontière maritime unique délimitant le plateau continental et les
zones économiques exclusives de la Roumanie et de l’Ukraine dans la
mer Noire suit l’arc des 12 milles marins de la mer territoriale de l’Ukraine
entourant l’île des Serpents jusqu’à son intersection avec la ligne équidis-
 ante des côtes adjacentes de la Roumanie et de l’Ukraine, au point 2
 situé par 45° 03′ 18,5″ de latitude nord et 30° 09′ 24,6″ de longitude est).
A partir du point 2, la frontière suit la ligne d’équidistance en passant par
 es points 3 (situé par 44° 46′ 38,7″ de latitude nord et 30° 58′ 37,3″ de lon-
gitude est) et 4 (situé par 44° 44′ 13,4″ de latitude nord et 31° 10′ 27,7″ de
 ongitude est), jusqu’au point 5 (situé par 44° 02′ 53,0″ de latitude nord et
31° 24′ 35,0″ de longitude est). A partir du point 5, la frontière maritime
se poursuit vers le sud le long de la ligne équidistante des côtes de la Rou-
manie et de l’Ukraine qui se font face, selon un azimut géodésique initial
de 185° 23′ 54,5″, jusqu’à atteindre la zone où les droits d’Etats tiers peu-
vent entrer en jeu.

74

75

76

   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le trois février deux mille neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
 ransmis respectivement au Gouvernement de la Roumanie et au Gou-
vernement de l’Ukraine.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




77


